Exhibit 10.1














ASSET PURCHASE AGREEMENT



By and Among



LIMA ENERGY COMPANY and USA SYNTHETIC FUEL CORPORATION,

AS SELLERS,


THIRD EYE CAPITAL CORPORATION,

AS BUYER



Dated as of March 17, 2015



















--------------------------------------------------------------------------------







TABLE OF CONTENTS

Page

ARTICLE 1

PURCHASE AND SALE OF THE ACQUIRED ASSETS

1.1

Purchase, Sale and Transfer of Acquired Assets

2

1.2

Excluded Assets

5

1.3

Assumption of Liabilities

6

1.4

Excluded Liabilities

7

1.5

Assignment of Contracts and Rights

8

1.6

Limitations on Assignability

8

1.7

Executory Contract Designation

9

1.8

Preservation of Existing Contracts

10

ARTICLE 2

CONSIDERATION

2.1

Consideration

10

2.2

Debtor in Possession Financing

10

ARTICLE 3

CLOSING AND DELIVERIES

3.1

Closing

11

3.2

Sellers’ Deliveries

11

3.3

Buyer’s Deliveries

12

3.4

Retained Books and Records

12

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF SELLERS

4.1

Organization

13

4.2

Authorization and Validity

13

4.3

No Conflict

13

4.4

Permits, Government Consents and Approvals

14

4.5

Law and Legal Proceedings

14

4.6

Environmental Matters

14

4.7

Intentionally Omitted

15

4.8

Intentionally Omitted

15

4.9

Material Contracts

15

4.10

Intellectual Property

15

4.11

Title to Assets

16





i

752972.06-WILSR01A - MSW




--------------------------------------------------------------------------------







4.12

Real Property

16

4.13

No Brokers or Finders

17

4.14

Intentionally Omitted

17

4.15

No Other Representations or Warranties; Disclosure Schedules

17

4.16

Intentionally Omitted

17

4.17

Intentionally Omitted

17

4.18

Intentionally Omitted

17

4.19

Assets Necessary to Business

17

4.20

Compliance with Laws

18

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF BUYER

5.1

Company Organization

18

5.2

Authorization and Validity

18

5.3

Consents, Approvals, and Notifications

18

5.4

Financial Ability

19

5.5

Solvency

19

5.6

Law and Legal Proceedings

19

5.7

No Brokers or Finders

19

5.8

Adequate Assurance

19

ARTICLE 6

COVENANTS OF SELLERS

6.1

Actions Before Closing

19

6.2

Conduct of Business Prior to Closing

20

6.3

Permits

22

6.4

Access to Properties and Records

22

6.5

Payments and Revenues

23

6.6

Name Change

23

6.7

Supplements to Disclosure Schedules

23

6.8

Motions and Orders

23

6.9

Avoidance Actions

23

6.10

Waiver of Bulk Sales Laws

23

6.11

Casualty

23

ARTICLE 7

COVENANTS OF BUYER

7.1

Actions Before Closing Date

24

7.2

Consents, Approvals and Notifications

24

7.3

Availability of Business Records

24

7.4

Payments and Revenues

24





ii

752972.06-WILSR01A - MSW




--------------------------------------------------------------------------------







ARTICLE 8

COURT APPROVAL

8.1

Court Approval

25

8.2

Certain Bankruptcy Undertakings

25

8.3

Break Up Fee; Expense Reimbursement

26

8.4

Alternative Transaction

26

8.5

Bid Procedures Order

26

8.6

Sale Order

27

ARTICLE 9

TAXES

9.1

Taxes Related to Purchase of Acquired Assets

27

9.2

Proration of Real and Personal Property Taxes

27

9.3

Cooperation on Tax Matters

28

9.4

Retention of Tax Records

28

9.5

Purchase Price Allocation

28

ARTICLE 10

CONDITIONS PRECEDENT TO PERFORMANCE BY PARTIES

10.1

Conditions Precedent to Performance by Sellers

29

10.2

Conditions Precedent to the Performance by Buyer

29

ARTICLE 11

TERMINATION AND EFFECT OF TERMINATION

11.1

Right of Termination

30

11.2

Termination Rights

30

11.3

Effect of Termination

32

11.4

Specific Performance

32

ARTICLE 12

MISCELLANEOUS

12.1

Intentionally Omitted

32

12.2

Transition of Permits

32

12.3

Successors and Assigns

33

12.4

Governing Law; Jurisdiction

33

12.5

Waiver of Jury Trial

33

12.6

Warranties Exclusive

34

12.7

No Survival of Representations and Warranties; Post-Closing

34





iii

752972.06-WILSR01A - MSW




--------------------------------------------------------------------------------







12.8

Mutual Drafting

34

12.9

Expenses

34

12.10

Broker’s and Finder’s Fees

34

12.11

Severability

34

12.12

Notices

35

12.13

Amendments; Waivers

36

12.14

Public Announcements

36

12.15

Entire Agreement

37

12.16

Parties in Interest

37

12.17

Headings

37

12.18

Construction

37

12.19

Currency

38

12.20

Time of Essence

38

12.21

Counterparts

38

12.22

Further Assurances

38

12.23

No Consequential or Punitive Damages

38

12.24

Non-Recourse

38

12.25

General Release

38

ARTICLE 13

DEFINITIONS; SCHEDULES; EXHIBITS

13.1

Certain Terms Defined

40

13.2

Schedules

48

13.3

Exhibits

49











iv

752972.06-WILSR01A - MSW




--------------------------------------------------------------------------------










ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (as amended from time to time, the “Agreement”),
dated as of March 17, 2015 (the “Agreement Date”), is made by and among Lima
Energy Company, an Ohio corporation (“LEC”), and USA Synthetic Fuel Corporation,
a Delaware corporation (the “Parent”, together with LEC, the “Sellers”) and
Third Eye Capital Corporation, an Ontario corporation (“Buyer”).  Sellers and
Buyer are each referred to herein as a “Party” and collectively as the
“Parties.”  Capitalized terms used in this Agreement are defined in Article 13.

WITNESSETH

WHEREAS, Sellers are development stage companies focused on the development of
low cost clean energy solutions through the deployment and operation of
commercial facilities designed to cost-effectively convert lower value solid
hydrocarbons such as coal, renewables or petcoke into higher value, ultra clean
energy products (the “Business”);

WHEREAS, on the terms and subject to the conditions set forth in this Agreement,
Buyer desires to purchase from Sellers, and Sellers desire to sell to Buyer, the
Acquired Assets (as defined below);

WHEREAS, the Parent and certain of its directly or indirectly wholly-owned
subsidiaries, including LEC, set forth on Schedule A (the “Subsidiaries”)
anticipate filing voluntary petitions for relief under chapter 11 of title 11 of
the United States Code (as amended, the “Bankruptcy Code”), which are
anticipated to be jointly administered for procedural purposes (collectively,
the “Bankruptcy Cases”);

WHEREAS, it is intended that the acquisition of the Acquired Assets would be
accomplished through the sale, transfer and assignment of the Acquired Assets by
Sellers to Buyer in a sale undertaken pursuant to section 363 of the Bankruptcy
Code and that certain executory contracts and unexpired leases will be assumed
by Sellers and assigned to Buyer pursuant to section 365 of the Bankruptcy Code,
in each instance, free and clear of any and all Liens or Claims, other than
Permitted Liens and Assumed Liabilities;

WHEREAS, Buyer, acting at the direction of Third Eye Capital Corporation, in its
capacity as administrative agent under the Note Purchase Agreement and Unit
Purchase Agreement, desires to credit bid the aggregate amount of the portion of
the DIP Loan (as defined below), the portion of the Note Obligations (as defined
below), the Break Up Fee (as defined below) and the Expense Reimbursement (as
defined below) that are included in the Credit Bid Amount (as defined below)
pursuant to Sections ?2.1(a), and ?2.1(b), in exchange for the transfer by
Sellers to Buyer of the Acquired Assets, free and clear of any and all Liens or
Claims, other than Permitted Liens and Assumed Liabilities;

WHEREAS, Buyer also desires to assume, and Sellers desire to assign and transfer
to Buyer, the Assumed Liabilities;

WHEREAS, Sellers believe, following consultation with its financial advisors and
consideration of available alternatives, that, in light of the current
circumstances, a sale of its








752972.06-WILSR01A - MSW




--------------------------------------------------------------------------------










assets is necessary to maximize value and is in the best interest of Sellers,
its estates and creditors; and

WHEREAS, the transactions contemplated by this Agreement will be subject to the
approval of the Bankruptcy Court and will be consummated only pursuant to the
Sale Order to be entered in the Bankruptcy Cases and the applicable provisions
of the Bankruptcy Code.

NOW, THEREFORE, in consideration of the foregoing and their respective
representations, warranties, covenants and undertakings herein contained, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Sellers and Buyer hereby agree as follows:

ARTICLE 1

PURCHASE AND SALE OF THE ACQUIRED ASSETS

1.1

Purchase, Sale and Transfer of Acquired Assets

.  At the Closing, and upon the terms and conditions herein set forth, Sellers
shall sell, transfer, assign, convey and deliver to Buyer or its designated
Affiliates, and Buyer shall acquire from Sellers, all of Sellers’ right, title,
and interest in, to and under (in each case free and clear of any and all Liens
or Claims, other than Permitted Liens and Assumed Liabilities) the Acquired
Assets.  “Acquired Assets” shall mean substantially all property, assets and
rights owned, leased or held for use by Sellers used or useful in or held for
use in the Business of every kind, character and description including, all
direct or indirect, right, title, and interests of Sellers in, to and under all
the tangible and intangible, real and personal, assets, properties, rents,
Claims and contracts of Sellers wheresoever located whether carried on the books
of Sellers or not carried on the books of Sellers, due to expense, full
depreciation or otherwise, used or useful in or held for use in the Business,
including, without limitation, the following; provided, however, that the
Acquired Assets shall not include any Excluded Assets:



(a)

all of Sellers’ right, title, and interests in, to, and under all real property
owned in fee by Sellers, including, but not limited to, all real property
located in Lima, Ohio (the “Owned Real Property”);



(b)

all of Sellers’ rights and interests under the leases, licenses, or other
agreements (written or oral) pursuant to which Sellers convey or grant to any
Person a leasehold interest in, or the right to use or occupy, any Owned Real
Property or portion thereof other than the leases, licenses, and other
agreements set forth on Schedule ?1.1(b) (all of such assumed leases, licenses,
and other agreements, the “Owned Real Estate Leases”), including the right to
all security deposits and other amounts and instruments deposited by or on
behalf of any tenant or occupier thereunder;



(c)

all of Sellers’ rights, titles, interests and estates under leases of real
property leased by Sellers with respect to the Coal Assets as defined and set
forth on Schedule ?1.1(c) (all of such assumed leases, the “Leased Real Estate
Leases,” and, together with the Owned Real Estate Leases, the “Real Estate
Leases”), including rights to security deposits





2




752972.06-WILSR01A - MSW




--------------------------------------------------------------------------------










related thereto (the real property leased by Sellers pursuant to the Leased Real
Estate Leases, the “Leased Real Property”);



(d)

all of:  (i) Sellers’ rights and interests to the buildings, improvements and
FF&E now or hereafter located on the Owned Real Property or the Leased Real
Property, subject to limitations set forth in the Real Estate Leases
(collectively, the “Improvements”); (ii) Sellers’ equipment, security devices,
furniture, fixtures, tools and other personal property now or hereafter owned,
leased or held by Sellers, but excluding any of the foregoing items under
capitalized leases and similar instruments not constituting Assigned Contracts
(collectively, the “Equipment”) a schedule of which Equipment, the historical
cost of which exceeds $20,000 individually, is set forth on Schedule 1.1(d); and
(iii) any rights of Sellers to the warranties and licenses received from
manufacturers and Sellers of the Equipment, Improvements or any component
thereof;



(e)

all of Sellers’ rights, titles, interests and estates under:  (i) any Coal
Assets as defined and set forth on Schedule ?1.1(c); (ii) subject to
Section ?1.2(c) below, the sales orders, customer Contracts, master service
agreements, work orders, study agreements, contractor agreements, memorandums of
agreement, statements of work, or other similar Contracts entered into by
Sellers with its customers, including those listed on Schedule 1.1(e) (“Customer
Contracts”); (iii) the open purchase orders for which the goods or services have
not been received by Sellers as of the Closing Date (the “Purchase Orders”);
(iv) other Contracts entered into by Sellers with any supplier or vendor and
listed on Schedule 1.1(e) (“Supplier Contracts”); (v) all rights under any
existing confidentiality or non-disclosure agreements; and (vi) all other
Contracts listed on Schedule ?1.1(e) (the “Other Contracts” and, together with
the Real Estate Leases, the Employment Contracts, the Customer Contracts, the
Purchase Orders and the Supplier Contracts that Buyer is assuming, the “Assigned
Contracts”);



(f)

all of Sellers’ Intellectual Property Rights owned, licensed or used by Sellers,
including those related to the names “USA Synthetic Fuel Corporation” or “Lima
Energy Company” (the “Acquired Intellectual Property”) provided that, to the
extent such Acquired Intellectual Property cannot be transferred to Buyer,
Sellers shall be deemed to have granted to Buyer an exclusive, royalty-free
right and license to use such Intellectual Property Rights from and after the
Closing Date, to the fullest extent permitted by applicable Law;  



(g)

any computer software or systems owned by Sellers and licenses held by Sellers
(to the extent transferable);



(h)

subject to Sections 1.6 and 12.2, all rights and interests of Sellers under any
Permits (including environmental, health and safety Permits) and all pending
applications therefore which have been issued to, or are held or used by, the
Sellers, including, but not limited to Permits associated with mineral claims
and similar interests in Vigo County, Indiana or the real property owned or
leased by Sellers in Lima, Ohio, in each case, to the extent transferable;  



(i)

all of Sellers’ instruments, trade accounts, accounts receivable or notes
receivable (whether current or noncurrent), rebates, refunds, unbilled costs and
fees attributable to the Business or the Acquired Assets and all causes of
action specifically pertaining to the





3




752972.06-WILSR01A - MSW




--------------------------------------------------------------------------------










collection of the foregoing, and any other receivables of Sellers, in each case
arising prior to or on the Closing Date;



(j)

subject to applicable privacy laws and Section 3.4, copies of all Business
Records;



(k)

all current and prior insurance policies of Sellers and all rights of any nature
with respect thereto, including all insurance recoveries, prepaid premiums, and
unearned premiums thereunder and rights to assert claims with respect to any
such insurance recoveries; provided, however, insurance policies of any of the
Sellers and/or the Subsidiaries for directors’, managers’, and officers’
liability and all rights of any nature with respect thereto, including all
insurance recoveries, prepaid premiums, and unearned premiums thereunder and
rights to assert claims with respect to any such insurance recoveries shall be
Excluded Assets;  



(l)

all rights to Tax refunds and, to the extent permitted by applicable law, loss
carryforwards, claims, defenses, credits or similar benefits attributable to
either Seller, and all related records and documentation;



(m)

all security and utility deposits, other deposits, credits, allowance, prepaid
assets, or charges, rebates, setoffs, prepaid expenses, and other prepaid items
related to the Acquired Assets (except for security deposits relating to
Sellers’ (i) Real Estate Leases which are not Assigned Contracts, (ii) Contracts
that are not Assigned Contracts, and (iii) Excluded Assets) and any restricted
Cash that Sellers are required to maintain in connection with Sellers’ insurance
programs or policies that represent prepayments and similar items arising out
of, or relating to, the Acquired Assets or the Business;



(n)

all promotional allowances and vendor rebates and similar items;



(o)

all office supplies, stationery, forms, labels, shipping materials, brochures,
art work, photographs, production supplies, other miscellaneous supplies, and
other tangible property of any kind wherever located, including all property of
any kind located in any building, office or other space leased, owned, or
occupied by Sellers or in any warehouse where any of Sellers’ properties and
assets may be situated;



(p)

all rights, claims or causes of action of Sellers against third parties arising
out of events occurring prior to the Closing Date, including, for the avoidance
of doubt, arising out of events occurring prior to the Petition Date, and
including any rights under or pursuant to any and all warranties,
representations and guarantees made by suppliers, manufacturers, and contractors
relating to products sold, or services provided, to Sellers, excluding only the
rights, claims and causes of action that are identified as Excluded Assets in
Section ?1.2;



(q)

the right to receive and retain mail and other communications; and



(r)

subject to applicable privacy Laws, all goodwill and other intangible assets
including correspondence with present or prospective customers and suppliers,
advertising materials, software programs, telephone exchange numbers, and other
similar intangible assets associated with the Business and the Acquired Assets
(to the extent transferable), including customer and supplier lists provided
that, to the extent such intangible assets cannot be





4




752972.06-WILSR01A - MSW




--------------------------------------------------------------------------------










transferred to Buyer, Sellers shall be deemed to have granted to Buyer an
exclusive, royalty-free right and license to use such intangible assets from and
after the Closing Date, to the fullest extent permitted by applicable Law.

1.2

Excluded Assets

.  Notwithstanding anything to the contrary in this Agreement, the Acquired
Assets are the only properties, rights and assets transferred to, or otherwise
acquired by, Buyer under this Agreement.  Without limiting the generality of the
foregoing, the Acquired Assets do not include (i) any right, title, or interest
of any Person other than Sellers in any property or asset and (ii) the
properties and assets of Sellers listed or described below in this Section ?1.2
(all properties and assets not being acquired by Buyer are herein collectively
referred to as the “Excluded Assets”):



(a)

the Purchase Price and all Cash held by or on behalf of Sellers (other than the
deposits and restricted Cash referenced in Section ?1.1(m) or prepaid premiums
referenced in Section ?1.1(k));



(b)

all of Sellers’ rights under Contracts that are not Assigned Contracts,
including any Contracts set forth on Schedule ?1.2(b);



(c)

all of Sellers’ rights under Employee Benefit Plans;



(d)

all of Sellers’ rights and interests under any Permits that are not Acquired
Assets;



(e)

any assets and associated claims or rights arising out of the Excluded
Liabilities, including rights relating to prepaid expenses, refunds or
adjustments;



(f)

all rights of Sellers arising under this Agreement, the Ancillary Agreements,
and under any other agreement between Sellers and Buyer entered into in
connection with this Agreement;



(g)

all company seals, minute books, charter documents, stock or equity record books
and such other books and records as pertain to the organization, existence, or
capitalization of Sellers, as well as any other records or materials relating to
Sellers generally and not involving or related to the Acquired Assets or the
operations of the Business (the “Corporate Records”); provided that Sellers
shall provide Buyer with reasonable access to, and copies of, any Corporate
Records;



(h)

all rights, claims or causes of action of Sellers that are related to the
Excluded Assets or the Excluded Liabilities and all Avoidance Actions; provided
that Sellers may not bring any Avoidance Actions or other causes of Action
against any customers of the Business; provided, further, the Debtors may bring
any Avoidance Actions against the persons and entities listed in Section 1.2(n).
   



(i)

all good faith or other bid deposits submitted by any third party under the
terms of the Bid Procedures Order, including the sales procedures;





5




752972.06-WILSR01A - MSW




--------------------------------------------------------------------------------












(j)

any and all privileges of Sellers with any of their professionals including
attorneys, accountants, and other advisors, whether related to attorney-client
privilege, attorney work product, or otherwise;



(k)

the stock and any other equity interests or securities, including promissory
notes, issued by each Subsidiary;



(l)

all bank accounts and lockboxes;



(m)

all of Sellers’ rights and interests in and to the assets listed on
Schedule ?1.2;



(n)

all causes of action, including, but not limited to, Avoidance Actions, against
or with respect to any employees, current and former shareholders of Sellers or
any of their Affiliates and current and former officers or directors of Sellers
or any of their Affiliates; and



(o)

all insurance policies of any of the Sellers and/or the Subsidiaries for
directors’, managers’, and officers’ liability and all rights of any nature with
respect thereto, including all insurance recoveries, prepaid premiums, and
unearned premiums thereunder and rights to assert claims with respect to any
such insurance recoveries.

1.3

Assumption of Liabilities

.  Subject to the terms and conditions set forth in this Agreement, at the
Closing, in consideration for the sale, assignment, conveyance, transfer and
delivery of the Acquired Assets to Buyer, Buyer will assume and pay, perform and
discharge when due and otherwise in accordance with the terms of this Agreement,
only the following Liabilities (collectively, the “Assumed Liabilities”):



(a)

Sellers’ Liabilities under the DIP Loan and Sellers’ Liabilities under the Note
Purchase Agreement and Unit Purchase Agreement to the extent such amounts are
not included in the Credit Bid Amount;



(b)

all Liabilities and executory obligations of Sellers under the Assigned
Contracts (specifically excluding the Excluded Assets);



(c)

all Liabilities arising in connection with the use and operation of the Leased
Real Property or the Owned Real Property from and after the Closing Date;



(d)

all Liabilities with respect to Cure Amounts;



(e)

all Liabilities and obligations relating to or arising from the Acquired Assets
or the operation of the Business relating to or arising from the period
commencing on or after the Closing Date, but, to the fullest extent permitted by
Law, excluding any Liabilities under the Real Estate Acquisition and Development
Agreement by and between the City of Lima, Ohio and Lima Energy Company, dated
October 26, 2012 and any other agreements related thereto;





6




752972.06-WILSR01A - MSW




--------------------------------------------------------------------------------












(f)

all Taxes related to the operation of the Business by Buyer attributable to
periods, or portions thereof, beginning on or after the Closing Date, including
Liabilities for Taxes attributable to the ownership of the Acquired Assets from
and after the Closing Date (but excluding income Taxes attributable to the gain
or loss derived by Sellers in connection with the transfer of the Acquired
Assets on the Closing Date); and



(g)

Sellers’ Liabilities under the Royalty Agreement.

Notwithstanding anything in this Agreement to the contrary, Sellers hereby
acknowledge and agree that Buyer is not assuming from Sellers, or is in any way
responsible for, the Excluded Liabilities.  The transactions contemplated by
this Agreement shall in no way expand the rights or remedies of any third party
against Buyer or Sellers as compared to the rights and remedies that such third
party would have had against Sellers absent the Bankruptcy Cases had Buyer not
assumed such Assumed Liabilities.  Other than the Assumed Liabilities, Buyer is
not assuming and shall not be liable for any liabilities or obligations of
Sellers.

1.4

Excluded Liabilities

.  Except for the Assumed Liabilities, Buyer shall not assume or be liable for
or bound by any Liability of Sellers, including any duties, responsibilities,
liabilities, assessments, penalties or obligations of any kind or nature,
whether known or unknown, whether asserted or unasserted, whether accrued or
unaccrued, whether contingent or non-contingent, presently in existence or
arising hereafter, disputed or undisputed, liquidated or unliquidated, at Law or
in equity or otherwise, including any Liability based on successor liability
theories (herein referred to as the “Excluded Liabilities”), including without
limitation the following specific Liabilities to the extent they do not
otherwise constitute Assumed Liabilities:



(a)

any and all Liabilities of Sellers under any Contract of Sellers that is not an
Assigned Contract whether accruing prior to, at, or after the Closing Date
(except as set forth in Section ?1.7);



(b)

any and all Liabilities for Taxes arising from or with respect to the Acquired
Assets or the Business for any taxable period ending prior to the Closing;



(c)

except as set forth in Section ?1.3(a), any indebtedness or obligation for
borrowed money of Sellers, including, without limitation, with respect to any
intercompany note or other payable by Sellers to any of their affiliates;



(d)

any and all Liabilities of Sellers under any Employee Benefit Plan or other
Liability with respect to current or former directors, officers, employees or
consultants of Parent or any Subsidiary;



(e)

to the fullest extent permitted by Law, any and all Liabilities under the Real
Estate Acquisition and Development Agreement by and between the City of Lima,
Ohio and Lima Energy Company, dated October 26, 2012 and any other agreements
related thereto;



(f)

to the maximum extent permitted by Law, any and all Environmental Liabilities or
other Liabilities arising under any other Law in connection with any
environmental, health, or safety matters, including as a result of any action or
inaction of Sellers or of any third





7




752972.06-WILSR01A - MSW




--------------------------------------------------------------------------------










party relating to the storage, use, or operation of the Acquired Assets on or
before the Closing Date; and



(g)

any and all Liability for:  (i) costs and expenses incurred by Sellers or owed
in connection with the administration of the Bankruptcy Cases (including the
U.S. Trustee fees, the fees and expenses of attorneys, accountants, financial
advisors, consultants, and other professionals retained by Sellers, and any
official or unofficial creditors’ committee, the fees and expenses of the
post-petition lenders or the pre-petition lenders incurred or owed in connection
with the administration of the Bankruptcy Cases); and (ii) all costs and
expenses of Sellers incurred in connection with the negotiation, execution, and
consummation of the transactions contemplated under this Agreement.

1.5

Assignment of Contracts and Rights

.  To the maximum extent permitted by the Bankruptcy Code, the Acquired Assets,
including without limitation Assigned Contracts shall be assumed by and assigned
to Buyer pursuant to Section 365 of the Bankruptcy Code as of the Closing Date
or such other date as specified in an Order of the Bankruptcy Court.

1.6

Limitations on Assignability

.



(a)

This Agreement and the instruments and documents executed and delivered herewith
will constitute an assignment of all Acquired Assets; provided that neither this
Agreement, nor any of the instruments or documents executed and delivered in
connection herewith or contemplated hereby, shall constitute an assignment or
assumption of any Acquired Asset, or an attempted assignment or an attempted
assumption thereof, to the extent that, without the consent of a third party,
such assignment or attempted assignment, or assumption or attempted assumption,
would constitute a breach thereof or in any way adversely affect the rights of
Buyer or Sellers thereunder, unless otherwise provided under the Bankruptcy
Code, or the Sale Order.  If, with respect to any Acquired Asset such consent is
not obtained or such assignment is not attainable pursuant to the Bankruptcy
Code or the Sale Order, then such Acquired Asset shall not be transferred
hereunder and the Closing shall proceed with respect to the remaining Acquired
Assets and Sellers shall use their respective commercially reasonable efforts,
and Buyer shall cooperate with Sellers, to obtain any such consent and to
resolve the impracticalities of assignment after the Closing.



(b)

With respect to such non-assignable or non-assumable Acquired Assets that are
Assigned Contracts, Sellers hereby appoints, effective as of the Closing Date,
Buyer as Sellers’ agent and attorney-in-fact, effective as of the Closing Date,
to act for Sellers in obtaining the benefits and performing Sellers’ obligations
under such Contracts, but only to the extent any action to obtain such benefits
and any such delegation of duties may be made without violation thereof.  In
addition, until the earlier of (i) the impracticalities of assignment referred
to in this Section ?1.6 hereof are resolved and such assignments have been
effected or (ii) eighteen (18) months following the Closing Date, and at Buyer’s
expense, Sellers shall use their respective, commercially reasonable efforts to
(i) provide Buyer the benefits of any Acquired Asset referred to in this Section
?1.6, (ii) cooperate in any reasonable and lawful arrangement designed to
provide such benefits to Buyer, and (iii) enforce, for the account and benefit
of Buyer, any and all rights of Sellers arising from the Acquired Assets
referred to in this Section ?1.6 against such issuer thereof and all other
parties thereto (including the right to elect to terminate any Contract





8




752972.06-WILSR01A - MSW




--------------------------------------------------------------------------------










in accordance with the terms thereof on the advice of Buyer).  To the extent
that Buyer is provided the benefits pursuant to this Section ?1.6 of any
Acquired Asset, Buyer shall perform, on behalf of Sellers, for the benefit of
the issuer thereof and/or all other parties thereto, the obligations of Sellers
thereunder or in connection therewith, but only to the extent that such action
by Buyer would not result in any material default thereunder or in connection
therewith.

1.7

Executory Contract Designation

.



(a)

Prior to the Petition Date, Sellers shall deliver to Buyer a true, correct and
complete list (the “Executory Contract List”) of all Contracts related to the
Acquired Assets or otherwise used in connection with the Business.  The
Executory Contract List shall describe the monetary amounts that must be paid
and nonmonetary obligations that otherwise must be satisfied, including pursuant
to Section 365(b)(1)(A) and (B) of the Bankruptcy Code, in order for Buyer to
assume the Assigned Contracts pursuant to this Agreement (“Undisputed Cure
Costs”) and such other commercial information related to the Contracts listed
thereon as shall be reasonably requested by Buyer.



(b)

No later than two (2) Business Days following the entry of the Bid Procedures
Order a copy of the Executory Contract List, which shall be in form and
substance reasonably acceptable to the Buyer, shall be filed with the Bankruptcy
Court and served on all necessary parties.  Any counterparty to a Contract
included on the Executory Contract List shall have until fourteen (14) days
after the mailing of the Notice of Assignment and Cure (as defined in the Bid
Procedures Order) to such affected party to object to the Cure Amounts listed on
the Executory Contract List and the Notice of Assignment and Cure.



(c)

To the extent a counterparty to a Contract objects or otherwise challenges the
Undisputed Cure Costs determined by Sellers and asserts a different monetary
amount that must be paid and/or nonmonetary obligations that otherwise must be
satisfied, including pursuant to Section 365(b)(1)(A) and (B) of the Bankruptcy
Code, in order for Buyer to assume such Contract pursuant to this Agreement, the
difference between the Undisputed Cure Costs determined by Sellers and such
amounts and/or nonmonetary obligations determined by such counterparty shall be
referred to as the “Disputed Cure Costs.”



(d)

On or prior to the Designation Deadline (as defined herein), Buyer may designate
in writing any Contract as an Assigned Contract to be assumed by it pursuant to
this Agreement or remove any Contract previously designated by Buyer as an
Assigned Contract, whether originally listed on Schedule 1.1(e) (the list of
Assigned Contracts) or not.  Buyer shall be obligated to pay at Closing any
Undisputed Cure Costs associated with the assumption of such Assigned Contract.
 The Disputed Cure Costs shall only be paid pursuant to an Order of the
Bankruptcy Court or mutual agreement between Buyer and the counterparty to the
applicable Assigned Contract.  Notwithstanding anything contained herein to the
contrary, Buyer shall only assume, and shall only be responsible for, Contracts
designated by it as Assigned Contracts pursuant to this Section ?1.7.  As used
herein, the “Designation Deadline” shall mean the date that is five (5) Business
Days following the date upon which the rights of the parties to the Contracts to
object or otherwise challenge Sellers’ Undisputed Cure Costs expire pursuant to
an Order of the Bankruptcy Court.





9




752972.06-WILSR01A - MSW




--------------------------------------------------------------------------------












(e)

Sellers shall use commercially reasonable efforts to cooperate with Buyer in its
efforts to reduce the Disputed Cure Costs and negotiate rent reductions with
respect to Real Estate Leases that are Assigned Contracts.  Such efforts shall
include, without limitation, providing Buyer with access to relevant business
records, personnel, equipment, and Buyer’s other reasonable requests in order to
allow Buyer to assist with evaluating the Disputed Cure Costs.

1.8

Preservation of Existing Contracts

.  From the Agreement Date through and including the Closing Date, the Sellers
shall not reject any Contract unless otherwise agreed to in writing (including
by e-mail) by the Buyer.

ARTICLE 2

CONSIDERATION

2.1

Consideration

.  



(a)

The aggregate consideration for the sale and transfer of the Acquired Assets
(the “Purchase Price”) shall be:  (a) Fifteen Million Dollars $15,000,000.00
less any amounts required to be withheld under applicable Law (including Section
897 or 1445 of the Code), plus (b) the assumption of Assumed Liabilities,
including payment of all Cure Amounts in accordance with the terms of the Sale
Order.  Buyer, at the direction of Third Eye Capital Corporation, in its
capacity as administrative agent under the Note Purchase Agreement and Unit
Purchase Agreement, shall surrender and release a portion of the DIP Loan, a
portion of the Note Obligations, a portion of the Break Up Fee and a portion of
the Expense Reimbursement and credit the Sellers with the satisfaction of the
same, in the amount of Fifteen Million Dollars ($15,000,000.00) (such amount as
may be increased pursuant to Section ?2.1(b), the “Credit Bid Amount”) in order
to satisfy payment of the Purchase Price to be paid at Closing.



(b)

At any time and from time to time, Buyer may at its sole discretion increase the
Purchase Price, including by (i) increasing the Credit Bid Amount by up to the
full amount of the DIP Loan, the Note Obligations, the Break Up Fee and/or the
Expense Reimbursement, and/or (ii) paying additional cash consideration.

2.2

Debtor in Possession Financing

.  In addition to the Purchase Price payable to Sellers pursuant to this
?ARTICLE 2, Buyer has committed to provide debtor in possession financing to
Sellers in an amount up to Seven Hundred Sixty-Five Thousand Nine Hundred and
Seventy Dollars ($765,970) (the principal, interest, premium and any other
amounts due to Buyer or Buyer’s Affiliate under any such financing (the “DIP
Loan”)) pursuant to that certain Debtor-in-Possession Term Loan Facility dated
as of the date hereof (the “DIP Facility”).  Buyer may choose to reduce the
Purchase Price by the amount of the DIP Loan outstanding as of the Closing Date
by (i) either (x) delivering fully executed releases with respect to the full
amount of the DIP Loan or (y) assuming the Sellers’ obligations with respect to
the full amount of the DIP Loan and (ii) paying the balance of the cash portion
of the Purchase Price after reducing the Purchase Price by the amount of the DIP
Loan in accordance with this ?ARTICLE 2; provided, however, that such balance
may be further reduced by the Credit Bid Amount as described in this ?ARTICLE 2.





10




752972.06-WILSR01A - MSW




--------------------------------------------------------------------------------










ARTICLE 3

CLOSING AND DELIVERIES

3.1

Closing

.  The consummation of the transactions contemplated hereby (the “Closing”)
shall take place at the offices of Morris, Nichols, Arsht & Tunnell LLP, 1201
North Market Street, 16th Floor, Wilmington, DE 19899, on or before the second
Business Day following the satisfaction or waiver by the appropriate Party of
all the conditions contained in ?ARTICLE 10 (other than those to be satisfied at
the Closing) or on such other date or at such other place and time as may be
mutually agreed to by the Parties in writing (the date on which the Closing
occurs, hereinafter, the “Closing Date”).  Unless otherwise agreed by the
Parties in writing, the Closing shall be deemed effective and all right, title,
and interest of Sellers to be acquired by Buyer hereunder shall be considered to
have passed to Buyer as of 12:01 a.m. (Eastern Time) on the Closing Date.

3.2

Sellers’ Deliveries

.  The sale, transfer, assignment, and delivery by Sellers of the Acquired
Assets to Buyer, as herein provided, shall be effected on the Closing Date.  At
the Closing, Sellers will deliver or cause to be delivered:



(a)

to Buyer, a duly executed bill of sale in a form that is reasonably acceptable
to both the Buyer and Sellers (the “Bill of Sale”) pursuant to which Sellers
shall transfer their respective right, title and interests in and to the
Acquired Assets;



(b)

to Buyer, a duly executed assignment and assumption agreement (and other similar
customary transfer instruments) in a form that is reasonably acceptable to both
the Buyer and Sellers (the “Assignment and Assumption Agreement”), which shall
provide for, among other things, the assumption and assignment to Buyer of all
of Sellers’ rights, title, and interests in and to the Acquired Assets and all
of Sellers’ obligations with respect to the Assumed Liabilities;



(c)

to Buyer, for each Owned Real Property, a duly executed quit claim deed;



(d)

to Buyer, a certificate of non-foreign status pursuant to Section 1445 of the
Code and Treasury Regulations Section 1.1445-2(b) for each Seller;



(e)

to Buyer, all state, county and municipal transfer tax forms that are legally
required to be executed by each Seller to effectuate the real property
transfers;



(f)

to Buyer, a duly executed Domain Name Assignment in a form that is reasonably
acceptable to both the Buyer and Sellers (the “Domain Name Assignment”);



(g)

to Buyer, duly executed assignment and assumption agreements with respect to the
Real Estate Leases being assigned hereunder in a form that is reasonably
acceptable to both the Buyer and Sellers (the “Assignments and Assumptions of
Leases and Related Agreements”);



(h)

to Buyer, a certified copy of the Sale Order;





11




752972.06-WILSR01A - MSW




--------------------------------------------------------------------------------












(i)

change of operator forms and other similar forms required by federal or state
regulatory authorities, including such documentation for the transfer of the
Permits;  



(j)

with respect to the Owned Real Property, all such affidavits, certificates and
other instruments as may be required by a nationally recognized title company or
as reasonably requested by Buyer for purpose of issuing title insurance policies
to Buyer, with the standard, pre-printed exceptions (other than with respect to
survey matters) deleted; and



(k)

to Buyer, a certificate dated as of the Closing Date and signed by a senior
officer of Sellers in the officer’s capacity as such, certifying the matters set
forth in Sections ?10.2(a) and ?10.2(b) of this Agreement.

3.3

Buyer’s Deliveries

.  At the Closing Date, in payment for the Acquired Assets, Buyer shall pay,
deliver, or cause to be delivered:



(a)

evidence reasonably satisfactory to Sellers of the surrender and release of the
portion of the DIP Loan and the portion of the Note Obligations in an amount
equal to the Credit Bid Amount, and the credit of Sellers with the satisfaction
of the same;



(b)

to Sellers, a duly executed Assignment and Assumption Agreement;



(c)

to Sellers, duly executed Assignments and Assumptions of Leases and Related
Agreements;



(d)

to Sellers, a certificate dated as of the Closing Date and signed by a senior
officer of Buyer in the officer’s capacity as such, certifying the matters set
forth in Sections ?10.1(a) and ?10.1(b) of this Agreement; and



(e)

such termination statements, lien releases, discharges, or other instruments as
Sellers may reasonably deem necessary to release Liens on the assets of the
Sellers and their subsidiaries related to the DIP Loan and Note Obligations,
each in the form and substance reasonably satisfactory to the Sellers.

3.4

Retained Books and Records

.  Notwithstanding anything contained in this Agreement to the contrary, Sellers
shall retain all Books and Records currently held at the Company’s office in
Cincinnati, Ohio (the “Retained Books and Records”) after the Closing and until
the date the Securities Exchange Commission, in connection with its
investigation involving the Sellers, permits the Retained Books and Records to
be moved from such location.  Following the Closing, Sellers shall deliver all
of the Books and Records, other than the Retained Books and Records, to Buyer.
 Following the Closing, Sellers shall provide Buyer with copies of the Retained
Books and Records, or the information contained in such Retained Books and
Records, at Buyer’s expense as Buyer shall from time to time reasonably request.
 





12




752972.06-WILSR01A - MSW




--------------------------------------------------------------------------------










ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF SELLERS

Sellers hereby represent and warrant to Buyer as of the date hereof and as of
the Closing Date (except as set forth on the Disclosure Schedules) as follows:

4.1

Organization

.  The Parent and each Subsidiary is duly organized or formed and validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or formation.  The Parent and each Subsidiary has all requisite
corporate (or equivalent) power and authority to own, lease and operate its
properties, to carry on its business as now conducted (including the Business),
to own, lease and operate its properties, and to perform its obligations
hereunder and under any Ancillary Agreement to which it is or will be a party.
 The Parent and each Subsidiary is qualified or authorized to do business and is
in good standing under the laws of each jurisdiction in which the conduct of its
Business or the ownership of its properties requires such qualification or
authorization, except where the failure to be so qualified, authorized, or in
good standing is the result of the filing of Sellers’ Bankruptcy Cases.

4.2

Authorization and Validity

.  Subject to Bankruptcy Court approval, the Parent and each Subsidiary has all
requisite corporate (or equivalent) power and authority to enter into this
Agreement and any Ancillary Agreement to which it is or will be a party and to
carry out its obligations hereunder and thereunder.  Subject to Bankruptcy Court
approval, the execution and delivery of this Agreement and the Ancillary
Agreements, and the performance by the Parent and each of the Subsidiaries of
their respective obligations hereunder and thereunder, have been duly authorized
by all necessary corporate (or equivalent) action on behalf of the Parent and
each of the Subsidiaries, and no other proceedings on the part of the Parent or
any of the Subsidiaries are necessary to authorize such execution, delivery, and
performance.  This Agreement has been, and the Ancillary Agreements when
delivered will be, duly executed by the Parent and each of the Subsidiaries,
and, subject to Bankruptcy Court approval, constitute the valid and binding
obligation, enforceable against the Parent and each of the Subsidiaries in
accordance with the terms herein and therein (subject to bankruptcy, insolvency,
reorganization, and other laws of general applicability relating to or effecting
creditors’ rights and to general principles of equity, including principles of
commercial reasonableness and good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at Law or in equity)).

4.3

No Conflict

.  The execution and delivery by Parent and each Subsidiary of this Agreement
and each Ancillary Agreement to which each is a party, the consummation of the
transactions contemplated hereby and thereby, or compliance by Parent or such
Subsidiary with any of the provisions hereof do not conflict with, or result in
any violation of or default or breach (with or without notice or lapse of time,
or both) under, or give rise to a right of termination or cancellation under any
provision of, (i) the certificate of incorporation and by-laws or comparable
organizational documents of Parent or such Subsidiary; (ii) subject to
Bankruptcy Court approval, any Contract, the Real Estate Leases or Permit to
which Parent or such Subsidiary is a party or by which any of the properties or
assets of Parent or such Subsidiary is subject; (iii) subject to Bankruptcy
Court approval, any Order of any Government authority, applicable to Parent or
such Subsidiary or any of the properties or assets of Parent or such Subsidiary
as of the date hereof; or (iv) subject to Bankruptcy Court approval, any
applicable





13




752972.06-WILSR01A - MSW




--------------------------------------------------------------------------------










Law, other than, in the case of clauses (ii), (iii) and (iv), such conflicts,
violations, defaults, breaches, terminations or cancellations that would not
reasonably be expected to constitute, individually or in the aggregate, a
Material Adverse Effect.  Neither Parent nor any Subsidiary is a party to, or
subject to or bound by, any judgment, injunction or decree of any Government
authority or agreement which may restrict or interfere with the performance by
Parent or such Subsidiary of this Agreement or Buyer’s ability to operate the
Business as currently operated.

4.4

Permits, Government Consents and Approvals

.  



(a)

Schedule ?4.4(a) sets forth a true, complete and correct list of all material
Permits relating to the Acquired Assets held by Sellers or their Subsidiaries as
of the date of this Agreement.  Except as set forth on Schedule ?4.4(a), all
such Permits (i) are valid and in full force and effect and none of Parent or
any Subsidiary is in default under or in violation of any such Permit, except
for such defaults or violations which would not reasonably be expected,
individually or in the aggregate, to materially restrict or interfere with
Buyer’s ability to operate the Business as currently operated and no suspension,
modification or cancellation of any such Permits is pending (other than pursuant
to its terms) or, to the Sellers’ Knowledge, threatened and (ii) except as set
forth on Schedule ?4.4(a) and subject to entry of the Sale Order, may be
transferred or reissued to Buyer in accordance with this Agreement and without
the approval of any Person (other than the Bankruptcy Court).  Such Permits are
readily transferable to Buyer without material expense and without causing such
Permits to be revoked, cancelled, suspended or modified.  



(b)

Subject to entry of the Sale Order, the execution, delivery, and performance by
the Parent and each of the Subsidiaries of this Agreement and the Ancillary
Agreements and the consummation of the transactions contemplated hereby and
thereby do not require the Consent of, or filing with, any Government or third
party, except for (a) Permits required in connection with the conduct of the
Business, (b) such Consents and filings, the failure to obtain or make which
would not result in a Material Adverse Effect on the Business, and (c) such
Consents as set forth on Schedule 4.4(b).

4.5

Law and Legal Proceedings

.  Except (a) as set forth on Schedule 4.5, (b) for matters before the
Bankruptcy Court involving the Parent, the Subsidiaries, or any of their
Affiliates, and (c) any matters that will otherwise be resolved by the Sale
Order without any Liability applicable to Buyer or the Acquired Assets, there
are no material Legal Proceedings pending or, to Sellers’ Knowledge, threatened
in writing against the Parent or any of the Subsidiaries before any Government
authority, and to the Sellers’ Knowledge, there is no basis for any such Legal
Proceeding.

4.6

Environmental Matters

.  With respect to the Acquired Assets, (a) neither Parent nor any of the
Subsidiaries is the subject of any outstanding material Environmental Liability
nor has Parent or any Subsidiary received any written notice, complaint or
inquiry from any Government or any other Person respecting any material
Environmental Liability, (b) there is no investigation or Legal Proceeding
pending, or, to the Knowledge of Sellers, threatened that could reasonably be
expected to result in Parent or any Subsidiary incurring any material Liability
pursuant to any applicable Environmental Law in connection with the Acquired
Assets, including without limitation, any such Liability relating to the on-site
or off-site treatment,





14




752972.06-WILSR01A - MSW




--------------------------------------------------------------------------------










storage, recycling or handling of any Hazardous Materials by or on behalf of
Parent or any Subsidiary in connection with the Acquired Assets, and (c) to the
knowledge of Sellers: (i) there has been no Release of Hazardous Materials and
(ii) no Person has been exposed to Hazardous Materials at, to, on, under or from
the Owned Real Property or the Leased Real Property in a manner that could
result in material Liability under Environmental Laws.  Sellers have delivered
or made available to Buyer copies of all material reports, assessments or tests
with respect to compliance of the Owned Real Property or Leased Real Property
with any Environmental Laws or the presence or Release of Hazardous Material
which are in the possession, custody or control of Parent or any Subsidiary.  

4.7

Intentionally Omitted

.  

4.8

Intentionally Omitted

.  

4.9

Material Contracts

.  Sellers have made available to Buyer a true, correct and complete copy of
each Contract listed on Schedule 1.1(e) as amended to date.  To Sellers’
Knowledge, each such Contracts is, as of the Agreement Date, in full force and
effect and, as of the Agreement Date, is the valid and binding obligation of
Parent or applicable Subsidiary, enforceable against it in accordance with its
terms in all material respects (subject to payment of any applicable Cure
Amounts), subject to applicable bankruptcy, insolvency, reorganization,
moratorium, and similar Laws now or hereafter in effect affecting creditors’
rights and remedies generally and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at Law or in equity).  

4.10

Intellectual Property

.  



(a)

As of the Agreement Date, to Sellers’ Knowledge:  (i) there are no infringements
or misappropriations by any third party of any of the material Acquired
Intellectual Property and (ii) none of the Acquired Intellectual Property
infringes on the Intellectual Property Rights of any third party.



(b)

Neither Parent, nor any Subsidiary is bound by or a party to any license or
agreement of any kind relating to the Intellectual Property Rights of any other
Person for the use of such Intellectual Property Rights in the conduct of the
Business, except as set forth in Schedule 4.10 and except for so-called
“shrink-wrap” license agreements relating to computer software licensed in the
Ordinary Course of Business.  

4.11

Title to Assets

.  Each of Parent and each Subsidiary has good valid title to and interest in
(as applicable) all of its personal property which constitute Acquired Assets in
each case free and clear of Liens, except Permitted Liens.  Subject to the entry
of the Sale Order and Section 1.6, Buyer will be vested with good title to the
Acquired Assets, free and clear of all Liens, Claims, interests and
encumbrances, other than Assumed Liabilities, to the fullest extent permissible
under Section 363(f) of the Bankruptcy Code.  Except as set forth in Schedule
?4.11 and subject to Section 1.6, upon entry of the Sale Order, Sellers will
have all requisite authority to transfer good and valid title to or leasehold
interest in all of the Acquired Assets free and clear of all Liens, including
Permitted Liens, to the fullest extent permissible under Sections 363 and 365 of
the Bankruptcy Code.





15




752972.06-WILSR01A - MSW




--------------------------------------------------------------------------------










4.12

Real Property

.



(a)

Schedule ?4.12(a) sets forth a list of all Owned Real Property.  Except as set
forth on Schedule ?4.12(a), with respect to each Owned Real Property:
 (i) Parent or LEC has good and marketable indefeasible fee simple title free
and clear of all Liens (except Permitted Liens and Liens that will be removed
pursuant to the Sale Order); (ii) there are no leases, subleases, licenses,
concessions, or other agreements, written or oral, granting to any Person the
right of use or occupancy of any portion of such Owned Real Property other than
under the Owned Real Estate Leases; and (iii) there are no outstanding options
or rights of first refusal to purchase such Owned Real Property (other than the
right of Buyer pursuant to this Agreement), or any portion thereof or interest
therein.  



(b)

To Sellers’ Knowledge, Schedule ?4.12(b) sets forth a complete list of all Real
Estate Leases.  Sellers have provided Buyer with, or access to, true, correct,
accurate and complete copies of all leases and other instruments and agreements
(together with all amendments, modifications, supplements, and restatements
thereto, if any) in Sellers’ possession pertaining to the Real Estate Leases.
 Except as set forth on Schedule ?4.12(b), such Real Estate Leases have not been
amended, modified, restated or otherwise supplemented.  Except as set forth in
Schedule ?4.12(b), with respect to each of the aforementioned Real Estate
Leases: (i) except as results from the pendency of the Bankruptcy Cases, Parent
or LEC has a valid and subsisting leasehold estate in and the right to quiet
enjoyment of such Leased Real Property for the full term of such Real Estate
Lease, and such Real Estate Lease is legal, valid, binding and enforceable
against the applicable Seller and in full force and effect; and (ii) except as
set forth on Schedule ?4.12(b), no consent of any third party under such Real
Estate Lease is necessary with respect to Buyer’s acquisition of the Acquired
Assets, nor will such Real Estate Lease be terminable or in default as a result
of the consummation of the transactions contemplated thereby.

4.13

No Brokers or Finders

.  Except as relates to Sellers’ retention and engagement of Asgaard Capital
LLC, no agent, broker, finder, or investment or commercial banker, or other
Person or firm engaged by, or acting on behalf of, Sellers in connection with
the negotiation, execution, or performance of this Agreement or the transactions
contemplated by this Agreement, is or will be entitled to any brokerage or
finder’s or similar fees or other commissions as a result of this Agreement or
such transaction.

4.14

Intentionally Omitted

.

4.15

No Other Representations or Warranties; Disclosure Schedules

.  Except for the representations and warranties contained in this ?ARTICLE 4
(as modified or supplemented by the Disclosure Schedules) (which may be relied
upon by Buyer), neither Sellers nor any other Person makes any express or
implied representation or warranty with respect to Sellers, the Business, the
Acquired Assets, the Assumed Liabilities or the transactions contemplated by
this Agreement, and Sellers hereby disclaim any other representations or
warranties, whether made by Sellers, any Affiliate of Sellers or any of their
respective officers, directors, managers, employees, attorneys, investment
bankers, accountants, trustees, or other agents or representatives.  Except for
the representations and warranties contained in this ?ARTICLE 4 (as modified or
supplemented by the Disclosure Schedules), Buyer is acquiring the Acquired
Assets “AS IS, WHERE IS,” and Sellers hereby expressly disclaim and negate any
representation or





16




752972.06-WILSR01A - MSW




--------------------------------------------------------------------------------










warranty, expressed or implied, at common law, by statute, or otherwise,
relating to the condition of the Acquired Assets (including any implied or
express warranty of merchantability or fitness for a particular purpose).  

4.16

Intentionally Omitted

.

4.17

Intentionally Omitted

.

4.18

Intentionally Omitted




4.19

Assets Necessary to Business

.  Except as set forth on Schedule ?4.19 and subject to Section 1.6, the
Acquired Assets constitute all of the assets (real or personal), properties,
licenses and Contracts (other than Excluded Assets) that are being used on the
date hereof in the Business as conducted on the date hereof and include all
assets, properties, licenses and Contracts necessary to conduct the Business in
substantially the same manner as the Business has been conducted prior to the
date hereof.  None of the Excluded Assets are necessary, individually or in the
aggregate, to conduct the Business in substantially the same manner as the
Business has been conducted prior to the date hereof.  

4.20

Compliance with Laws

.  Except as set forth on Schedule 4.20, Sellers have conducted the Business and
own and operate the Acquired Assets in accordance, in all material respects,
with all Laws, Orders and Permits applicable to Parent and its Subsidiaries and
the Acquired Assets, and the Business is in compliance with all applicable Laws,
Orders and Permits (including any anti-bribery Laws) and has obtained all
approvals necessary for owning and operating its assets and has made all
necessary filings with all Governments having jurisdiction necessary for owning
and operating its assets.  Except as set forth on Schedule 4.20, neither the
Sellers, nor to the Knowledge of the Sellers, any of their representatives have
received any written notice or other communication from a Government that
alleges that the Business is not in compliance with any Law, Order or Permit
applicable to the Business or the operations or properties of the Business or
the Acquired Assets.

.  

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to Sellers as of the date hereof as
follows:

5.1

Company Organization

.  Buyer is duly formed and validly existing and in good standing under the Laws
of Ontario.  Buyer has all requisite corporate power and authority to own,
lease, and operate its properties, to carry on its business as now conducted,
and to perform its obligations hereunder and under any Ancillary Agreement to
which it is or will be party and to perform the Business after the Closing.
 Buyer is in good standing under the Laws of Ontario and each other jurisdiction
in which the conduct of its businesses or the ownership of its properties
requires such qualification or authorization, except where failure to be so
qualified would not materially delay or impair the ability of Buyer to perform
its obligations under this Agreement or any of the Ancillary Agreements.





17




752972.06-WILSR01A - MSW




--------------------------------------------------------------------------------










5.2

Authorization and Validity

.  Buyer has all requisite corporate power and authority to enter into this
Agreement and any Ancillary Agreement to which it is a party and to carry out
its obligations hereunder and thereunder.  The execution and delivery of this
Agreement and the Ancillary Agreements and the performance of Buyer’s
obligations hereunder and thereunder have been duly authorized by all necessary
corporate action on behalf of Buyer, and no other proceedings on the part of
Buyer are necessary to authorize such execution, delivery, and performance.
 This Agreement and the Ancillary Agreements have been duly executed by Buyer
and constitute its valid and binding obligation, enforceable against it in
accordance with the terms herein and therein (subject to bankruptcy, insolvency,
reorganization, and other laws of general applicability relating to or effecting
creditors’ rights and to general principles of equity).

5.3

Consents, Approvals, and Notifications

.  The execution, delivery, and performance of this Agreement and the Ancillary
Agreements by Buyer do not require the Consent of, or filing with or
notification of any Government or any other Person, the failure of which to
obtain, file, or notify would materially delay or impair the ability of Buyer to
perform its obligations under this Agreement.

5.4

Financial Ability

.  On the Agreement Date and the Closing Date, Buyer has, and will have,
sufficient funds available to consummate the transactions contemplated by this
Agreement and to provide adequate assurance of future performance by Buyer under
this Agreement and the Assigned Contracts.

5.5

Solvency

.  As of the Closing and immediately after consummating the transactions
contemplated by this Agreement and the other transactions contemplated by this
Agreement and the Ancillary Agreements and assuming the truth and validity of
the representations and warranties set forth in ?ARTICLE 4 hereof, Buyer will
not (a) be insolvent (either because its financial condition is such that the
sum of its debts is greater than the fair value of its assets or because the
present fair value of its assets will be less than the amount required to pay
its probable Liability on its debts as they become absolute and matured), (b)
have unreasonably small capital with which to engage in its business, including
the Business, or (c) have incurred or plan to incur debts beyond its ability to
repay such debts as they become absolute and matured

5.6

Law and Legal Proceedings

.  There are no Legal Proceedings pending or, to Buyer’s knowledge, threatened
in writing against Buyer before any Government authority, which, if adversely
determined, would reasonably be expected to prohibit the consummation of the
transactions contemplated by this Agreement or materially delay or impair the
ability of Buyer to perform its obligations under this Agreement or any of the
Ancillary Agreements it is party to.

5.7

No Brokers or Finders

.  No agent, broker, finder, or investment or commercial banker, or other Person
or firm engaged by, or acting on behalf of, Buyer in connection with the
negotiation, execution, or performance of this Agreement or the transactions
contemplated by this Agreement, is or will be entitled to any brokerage or
finder’s or similar fees or other commissions as a result of this Agreement or
such transaction.





18




752972.06-WILSR01A - MSW




--------------------------------------------------------------------------------










5.8

Adequate Assurance

.  Buyer will timely provide such information to Sellers, as Sellers believe is
reasonably necessary to provide “adequate assurance,” as that term is used in
Section 365 of the Bankruptcy Code, with respect to Assigned Contracts.

ARTICLE 6

COVENANTS OF SELLERS

Sellers hereby covenant to Buyer as follows:

6.1

Actions Before Closing

.  Sellers shall use commercially reasonable efforts to perform and satisfy all
conditions to Buyer’s obligations to consummate the transactions contemplated by
this Agreement that are to be performed or satisfied by Sellers under this
Agreement prior to the Closing.  In addition, Sellers shall execute and deliver
such documents, instruments or writings of conveyance and transfer, in form and
substance reasonably acceptable to the Buyer as may be reasonably necessary or
appropriate to convey the Acquired Assets to the Buyer.

6.2

Conduct of Business Prior to Closing

.  Except as expressly contemplated by this Agreement, or as required by the
Bankruptcy Code, required by other applicable Law, or with Buyer’s prior written
consent (including by e-mail), during the period from the date of this Agreement
to and through the Closing Date, Sellers shall:



(a)

conduct the Business only in the Ordinary Course of Business;



(b)

Intentionally Omitted;



(c)

except as otherwise directed by Buyer in writing, and without making any
commitment on Buyer’s behalf, use commercially reasonable efforts to preserve
intact its current business operations, organization and goodwill of the
Acquired Assets;



(d)

confer with Buyer prior to implementing operational decisions of a material
nature;



(e)

otherwise report periodically to Buyer concerning the status of its business,
operations and finances;



(f)

subject to the terms of the DIP Facility and the budget described therein,
maintain the Acquired Assets in a state of repair and condition that complies
with Law and is in the Ordinary Course of Business;



(g)

keep in full force and effect, without amendment, all material rights related to
the Acquired Assets;



(h)

comply in all material respects with all Laws and contractual obligations
applicable to the operations of the Acquired Assets;





19




752972.06-WILSR01A - MSW




--------------------------------------------------------------------------------












(i)

except as (i) required by applicable Law, (ii) as otherwise contemplated by this
Agreement, or (iii) with the prior written consent of Buyer, Sellers shall not,
and shall not file with the Bankruptcy Court a request or motion, or support any
other request or motion, to:



(i)

make any promise or representation, oral or written, to, or otherwise (1)
increase the annual level of compensation payable or to become payable by either
Seller to any of its directors, executive officers or employees, (2) grant, or
establish or modify any targets, goals, pools or similar provisions in respect
of, any bonus, benefit or other direct or indirect compensation to or for any
director, executive officer or employee, (3) increase the coverage or benefits
available under any (or create any new) Employee Benefit Plan or (4) enter into
any employment, deferred compensation, severance, consulting, non-competition or
similar agreement (or amend any such agreement) to which either Seller is a
party or involving a director, executive officer or employee of either Seller,
except, in each case, as required by any of the Employee Benefit Plans;



(ii)

enter into, modify or terminate any labor or collective bargaining agreement or,
through negotiation or otherwise, make any commitment or incur any Liability or
other obligation to any labor organization;



(iii)

make or rescind any material election relating to Taxes, settle or compromise
any material claim, action, suit, litigation, proceeding, arbitration,
investigation, audit or controversy relating to Taxes, or, except as may be
required by the Code or GAAP, make any material change to any of its methods of
accounting or methods of reporting income or deductions for Tax or accounting
practice or policy from those employed in the preparation of its most recent
audited financial statements or Tax Returns, as applicable;



(iv)

subject any of the Acquired Assets to any Lien or Claim, except for Permitted
Liens;



(v)

cancel or compromise any material debt or claim or waive or release any material
right of either Seller that constitutes an Acquired Asset other than customer
accounts receivable compromised in the Ordinary Course of Business of such
Seller;



(vi)

enter into any commitment for capital expenditures;



(vii)

engage in any transaction with any officer, director or Affiliate of either
Seller or Affiliate of any such individual;



(viii)

sell, pledge, dispose of, transfer, lease, license or encumber or permit to
lapse or authorize the sale, pledge, disposition, transfer, lease, license, or
encumbrance of, any Acquired Assets except in the Ordinary Course of Business
and as would not constitute a Material Adverse Effect;



(ix)

transfer, dispose of, permit to lapse (except in accordance with the terms
thereof) or grant any right or licenses under, or enter into any settlement
regarding





20




752972.06-WILSR01A - MSW




--------------------------------------------------------------------------------










the breach or infringement of, any Intellectual Property Rights, or modify any
existing rights with respect thereto or enter into any material licensing or
similar agreements or arrangements other than such licenses, agreements or
arrangements entered into in the Ordinary Course of Business and as would not
constitute a Material Adverse Effect;



(x)

enter into, assume or terminate any Material Contract or enter into or permit
any material amendment, supplement, waiver or other material modification in
respect thereof, except in the Ordinary Course of Business and as would not
constitute a Material Adverse Effect;



(xi)

adopt or propose any change in any of its organizational documents except a
change that would not constitute a Material Adverse Effect;



(xii)

declare, set aside, or pay any dividend or other distribution with respect to
any shares of its capital stock or interests, or split, combine, or reclassify
any of its capital stock or interests, or repurchase, redeem, or otherwise
acquire any shares of its capital stock or interests;



(xiii)

neither Parent nor any Subsidiary shall merge or consolidate with any other
Person or acquire a material amount of assets of any other Person;



(xiv)

subject to the terms of the DIP Facility and the budget described therein, adopt
or propose any change to, or fail to maintain, the current levels of insurance
coverage afforded Sellers under existing insurance policies;  



(xv)

incur any obligation for borrowed money or purchase money indebtedness, whether
or not evidenced by a note, bond, debenture, guarantee or similar instrument
(which shall include, for the avoidance of doubt, any draw-down of, or
borrowings under, any revolving credit facility maintained as of the Agreement
Date by either Seller) or enter into any material swap or other
off-balance-sheet transaction for its own account, or enter into any material
economic arrangement having the economic effect of any of the foregoing;



(xvi)

accelerate the collection of any accounts receivable or delay the payment of any
accounts payable outside of the Ordinary Course of Business; and



(xvii)

agree to do anything prohibited by this Section ?6.2 or do or agree to do
anything that would cause Sellers’ representations and warranties herein to be
false in any material respect.

6.3

Permits

.  Sellers shall use their commercially reasonable efforts to assist Buyer in
its efforts to obtain the Permits set forth on Schedule ?6.3, which such Permits
are material and necessary for Buyer to take title to all of the Acquired Assets
at Closing and thereafter to operate the Business, including making filings with
the Government agencies, issuing power of attorneys to Buyer, as necessary, and
providing access to personnel and books and records.

6.4

Access to Properties and Records

.  Sellers shall afford to Buyer, and to the accountants, counsel, and
representatives of Buyer, reasonable access during normal business





21




752972.06-WILSR01A - MSW




--------------------------------------------------------------------------------










hours throughout the period from the Agreement Date to the Closing Date (or the
earlier termination of this Agreement pursuant to ?ARTICLE 11) to make such
investigation of the properties, business and operations of Sellers and such
examination of the books and records and financial and operating data of Sellers
and access to all the officers, key employees, accountants and other
representatives of Sellers, as it reasonably requests and to make extracts and
copies of such books and records if (a) permitted under Law, and (b) disclosing
such books and records would not adversely affect any attorney client, work
product, or other legal privilege.  Subject to the foregoing and upon reasonable
prior notice, Sellers shall also afford Buyer reasonable access, during normal
business hours, to the Business, to all operations of the Business, and to all
Acquired Assets and Assumed Liabilities throughout the period from the Agreement
Date to the Closing Date.  Buyer and its officers, directors, managers,
employees, attorneys, accountants, trustees, and other agents and
representatives shall cooperate with Sellers and their respective officers,
directors, managers, employees, attorneys, accountants, trustees, and other
agents and representatives and shall use their reasonable efforts to minimize
any disruption to the Business in connection with such access.

6.5

Payments and Revenues

.  If, after the Closing, Sellers shall receive any payment or revenue that
belongs to Buyer pursuant to this Agreement, Sellers shall promptly remit or
cause to be remitted the same to Buyer.

6.6

Name Change

.  If requested by Buyer, Sellers shall, within thirty (30) days after the
Closing Date, use commercially reasonable efforts to take such corporate and
other actions necessary to change its company names to ones that are not similar
to, or confusing with, its current names, including any necessary filings
required by the Laws of its jurisdiction of incorporation or formation.

6.7

Supplements to Disclosure Schedules

.  Sellers may, by written notice to Buyer from time to time prior to the
Closing Date, supplement or amend the Disclosure Schedules provided pursuant to
?ARTICLE 4.  With Buyer’s written consent, such supplements or amendments shall
be effective to cure and correct, for all purposes, any breach of any
representation or warranty that would have existed if Sellers had not made such
supplements or amendments; provided, however, that the new disclosures made in
any supplement or amendment to the Disclosure Schedules shall not prevent Buyer
from terminating this Agreement pursuant to Section 11.2(d)(i), if applicable,
in respect of any such supplement or amendment.  All references to Schedules
that are supplemented or amended pursuant to this Section ?6.7, with Buyer’s
written consent, shall be deemed to be a reference to such Disclosure Schedule
as supplemented or amended.

6.8

Motions and Orders

.  Sellers shall promptly provide Buyer with the proposed drafts of all
documents, motions, orders, or pleadings that Sellers propose to file with the
Bankruptcy Court which relate to the approval of this Agreement, the Acquired
Assets, the Assigned Contracts, or the consummation of the transactions
contemplated by this Agreement, or any provision therein or herein, and shall
provide Buyer and its counsel with a reasonable opportunity to review and
comment on such documents, motions, orders, or pleadings prior to filing with
the Bankruptcy Court.





22




752972.06-WILSR01A - MSW




--------------------------------------------------------------------------------










6.9

Avoidance Actions

.  During the Bankruptcy Cases, Sellers shall not commence, assign, convey or
abandon any Avoidance Actions against any of the Sellers’ ordinary course
vendors, contract counterparties, contractors and other suppliers of goods or
services; provided, however, Sellers shall have the right to commence, assign,
convey or abandon any Avoidance Actions against the persons and entities listed
in Section 1.2(n) at any time, including during the Bankruptcy Cases.     

6.10

Waiver of Bulk Sales Laws

.  To the greatest extent permitted by applicable Law, Buyer and Sellers hereby
waive compliance by Buyer and Sellers with the terms of any bulk sales or
similar Laws in any applicable jurisdiction in respect of the transactions
contemplated by this Agreement.  The Sale Order shall exempt the Buyer and
Sellers from compliance with any such Laws.

6.11

Casualty

.  Subject to the terms of the DIP Facility and the budget described therein,
each Seller shall maintain until Closing all existing insurance, at its sole
cost and expense.  If, between the date hereof and the Closing, any of the
Acquired Assets shall be damaged or destroyed by fire, theft, vandalism or other
casualty event, or become subject to any condemnation or eminent domain
proceeding, Sellers shall promptly notify Buyer in writing of such fact and
Buyer shall have the option to (a) acquire such Acquired Assets on an “as is”
basis and take an assignment from Sellers of any and all insurance proceeds
payable to the Sellers or its affiliates in respect of such event, (b) elect to
exclude such Acquired Asset from this Agreement, or (c) in the event such event
would have a Material Adverse Effect, terminate this Agreement and the
transactions contemplated hereby.

ARTICLE 7

COVENANTS OF BUYER

Buyer hereby covenants to Sellers as follows:

7.1

Actions Before Closing Date

.  Buyer shall use its commercially reasonable efforts to perform and satisfy
all conditions to Sellers’ obligations to consummate the transactions
contemplated by this Agreement that are to be performed or satisfied by Buyer
under this Agreement.

7.2

Consents, Approvals and Notifications

.  Buyer shall use its commercially reasonable efforts to obtain the Permits set
forth on Schedule ?6.3 and all other Consents and approvals of all Governments,
and all other Persons, required and provide notifications to all Persons
required to, in each case, expeditiously close the transactions contemplated by
this Agreement.

7.3

Availability of Business Records

.  After the Closing Date and subject to Section 3.4, Buyer shall provide to
Sellers and Related Persons (after reasonable notice and during normal business
hours and without charge to Sellers) access to (a) Buyer’s personnel and (b) all
Business Records for periods prior to the Closing and shall preserve such
Business Records, subject to compliance with applicable Laws, until the later of
(i) the sixth anniversary of the Closing, or (ii) the date the Bankruptcy Court
enters an Order closing the Bankruptcy Cases.  





23




752972.06-WILSR01A - MSW




--------------------------------------------------------------------------------










Such access to Business Records shall include access to any such information in
electronic form to the extent reasonably available.  For a period of two years
following the Closing, prior to destroying any Business Records for periods
prior to the Closing, Buyer shall notify Sellers, no less than thirty days in
advance of any such proposed destruction of its intent to destroy such Business
Records, and Buyer will permit Sellers to retain such Business Records at
Sellers’ sole expense.  With respect to any litigation and claims that are
related to Excluded Assets or Excluded Liabilities, Buyer shall, at Sellers’
sole expense, render all reasonable assistance that Sellers may request in
defending such litigation or claim and shall make available to Sellers, for and
at reasonable times, Buyer’s personnel most knowledgeable about the matter in
question.  Buyer shall be permitted, as a condition to granting Sellers or any
of its Related Persons the access to the information afforded by this Section
?7.3, to require such party to execute and deliver to Buyer a confidentiality
agreement in form and substance satisfactory to Buyer if any such party would,
as a result of the foregoing rights, have access to confidential information
relating to Buyer’s business.

7.4

Payments and Revenues

.  If, after the Closing, Buyer (or any Affiliate of Buyer) shall receive any
payment or revenue that belongs to either Seller pursuant to this Agreement,
Buyer shall promptly remit or cause to be remitted the same to such Seller,
without set-off or deduction of any kind or nature.

ARTICLE 8

COURT APPROVAL

8.1

Court Approval

.  The transactions contemplated herein are subject to the Bankruptcy Court
entering the Bid Procedures Order and the Sale Order.

8.2

Certain Bankruptcy Undertakings

.



(a)

Each of Sellers and Buyer agrees to use commercially reasonable efforts to do
such further acts and things and to execute and deliver such additional
agreements and instruments as may reasonably be required to consummate,
evidence, confirm, or obtain the Bankruptcy Court approval or recognition of the
sale of the Acquired Assets, the assumption and/or assignment of the Assigned
Contracts, or any other agreement contemplated hereby and to consummate the
transactions contemplated hereby.



(b)

Sellers shall file a motion seeking entry of the Bid Procedures Order and the
Sale Order with the Bankruptcy Court on the Petition Date.  Prior to the filing
by Sellers of the motion seeking entry of the Bid Procedures Order or the Sale
Order, Sellers will (i) provide a copy thereof to Buyer and its counsel, (ii)
provide Buyer and its counsel a reasonable opportunity to review and comment on
such document, and any amendment or supplement thereto, and (iii) incorporate
any comments of Buyer and its counsel into such document and any amendment or
supplement thereto.



(c)

Sellers and Buyer acknowledge that (i) to obtain Bankruptcy Court approval of
the transactions contemplated herein, Sellers must demonstrate that they have
taken reasonable steps to obtain the highest and otherwise best offer possible
for the Acquired Assets,





24




752972.06-WILSR01A - MSW




--------------------------------------------------------------------------------










and that such demonstration shall include giving notice of the transactions
contemplated by this Agreement to creditors and other interested parties as
ordered by the Bankruptcy Court, and, if necessary, conducting the Auction, and
(ii) Buyer must provide adequate assurances as required under the Bankruptcy
Code with respect to the Buyer’s assumption of, and performance of, any Assigned
Contracts along with payment of all Cure Amounts due thereunder.



(d)

In the event an appeal is taken or a stay pending appeal is requested, from the
Sale Order, Sellers shall immediately notify Buyer of such appeal or stay
request and shall provide to Buyer promptly a copy of the related notice of
appeal or order of stay.  Sellers shall also provide Buyer with written notice
of any motion or application filed in connection with any appeal from such
orders.



(e)

After entry of the Sale Order, to the extent Buyer is the successful bidder at
the Auction, Sellers shall not take any action that is intended to, or fail to
take any action the intent of which failure to act is to, result in the
reversal, voiding, modification, or staying of the Sale Order.

8.3

Break Up Fee; Expense Reimbursement

.  Subject to approval of the Bankruptcy Court, in consideration for Buyer
having expended considerable time and expense in connection with this Agreement
and the negotiation thereof and the identification and quantification of the
assets of Sellers and to compensate Buyer as a stalking-horse bidder, in the
event that an Alternative Transaction has been consummated following approval by
the Bankruptcy Court, then upon consummation of such Alternative Transaction,
Sellers shall pay or cause to be paid and Buyer shall receive, (a) a breakup fee
equal to Four Hundred Fifty Thousand Dollars $450,000 (the “Break Up Fee”) and
(b) an amount equal to the reasonable and documented third party costs, fees and
expenses incurred by Buyer and its Affiliates (including fees and expenses of
legal, accounting and financial advisors), subject to a cap of  One Million
Dollars $1,000,000, in connection with this Agreement and the transactions
contemplated hereby (the “Expense Reimbursement”). Subject to approval of the
Bankruptcy Court, the Break Up Fee and the Expense Reimbursement shall have
superpriority administrative claim status in the Bankruptcy Cases pursuant to
section 507(b) of the Bankruptcy Code, senior to all administrative expense
priority claims including debtor in possession financing and the Break Up Fee
and Expense Reimbursement shall be paid to Buyer in full upon consummation of an
Alternative Transaction (as defined herein).  Sellers acknowledge and agree that
(i) the approval of the Break Up Fee and Expense Reimbursement is an integral
part of the transactions contemplated by this Agreement, (ii) in the absence of
Sellers’ obligation to pay the Break Up Fee and Expense Reimbursement, Buyer
would not have entered into this Agreement, (iii) the entry of Buyer into this
Agreement is necessary for the preservation of Sellers’ estate and is beneficial
to Sellers because, in Sellers’ business judgment, it will enhance each Seller’s
ability to maximize the value of its assets for the benefit of its creditors,
(iv) the Break Up Fee and Expense Reimbursement are reasonable in relation to
Buyer’s efforts and to the magnitude of the transactions contemplated in this
Agreement and Buyer’s lost opportunities resulting from the time spent pursuing
such transactions, and (v) time is of the essence with respect to entry of the
Bid Procedures Order.

8.4

Alternative Transaction

. This Agreement is subject to approval by the Bankruptcy Court and the
consideration by Sellers and the Bankruptcy Court of higher or better competing
bids with respect to any transaction (or series of transactions) involving the
sale, transfer or other





25




752972.06-WILSR01A - MSW




--------------------------------------------------------------------------------










disposition of all or some of the Acquired Assets to a purchaser or purchasers
other than Buyer or effecting any other transaction the consummation of which
would be substantially inconsistent with this Agreement (such a transaction, an
“Alternative Transaction”).  Nothing contained herein shall be construed to
prohibit Sellers and their representatives from soliciting, considering,
negotiating, agreeing to, or otherwise taking action in furtherance of, any such
Alternative Transaction.

8.5

Bid Procedures Order

.  Sellers agree to (i) file the Bankruptcy Cases on or before March 17, 2015,
(ii) file the Bid Procedures Motion on the Petition Date, and (iii) seek a
hearing on the Bid Procedures Order as soon as possible, with such order to be
entered no later than thirty (30) days after the Petition Date.  The Bid
Procedures Order shall, among other things, (1) approve the Break Up Fee and
Expense Reimbursement, and provide that Buyer’s claim to the Break Up Fee and
Expense Reimbursement under this ?ARTICLE 8 shall be entitled to superpriority
administrative claim treatment in the Bankruptcy Cases, senior to all other
superpriority claims and that the Break Up Fee and Expense Reimbursement must be
paid to Buyer in full upon consummation of an Alternative Transaction, (2)
authorize the Buyer to credit bid the Break Up Fee, Expense Reimbursement and
DIP Loan at any auction for Sellers’ assets, (3) establish the bid deadline for
the Auction as fifty-five (55) after the Petition Date, (4) approve the Bid
Procedures for the solicitation of higher and otherwise better bids that, among
other things, sets a date for the Auction no later than fifty-eight (58) days
after the Petition Date, (5) set the auction baseline bid and overbid
procedures, and (6) establish the date of the sale hearing as no later than
sixty (60) days after the Petition Date.  The Bid Procedures Order shall be in
form and substance acceptable to Buyer and its counsel and Sellers hereby agree
not to change or modify any of the dates or procedure set forth in the Bid
Procedures Order, including without limitation the dates of the sale hearings
and Closing Date, without the prior written consent of Buyer.

8.6

Sale Order

.  Subject to Section ?8.4, Buyer agrees that it will promptly take such actions
as are reasonably requested by Sellers to assist in obtaining entry of the Sale
Order and a finding of adequate assurance of future performance by Buyer,
including furnishing affidavits or other documents or information for filing
with the Bankruptcy Court for the purposes, among others, of providing necessary
assurances of performance by Buyer under this Agreement and demonstrating that
Buyer is a “good faith” purchaser under section 363(m) of the Bankruptcy Code
and that the Purchase Price was not controlled by an agreement in violation of
Section 363(n) of the Bankruptcy Code. In the event the entry of the Sale Order
shall be appealed, Sellers and Buyer shall use their respective reasonable
efforts to defend such appeal.

ARTICLE 9

TAXES

9.1

Taxes Related to Purchase of Acquired Assets

.  All state, federal, provincial, and local sales, use, gross-receipts,
transfer, gains, excise, value-added, or other similar Taxes in connection with
the transfer of the Acquired Assets and the assumption of the Assumed
Liabilities (other than any such Taxes that constitute a franchise tax or are
otherwise imposed in lieu of an income tax), and all recording and filing fees
that may be imposed by reason of the sale, transfer, assignment and delivery of
the Acquired Assets (collectively, “Transaction





26




752972.06-WILSR01A - MSW




--------------------------------------------------------------------------------










Taxes”; and together with the Filing Expenses (as defined below), the
“Transaction Expenses”), shall be paid by the Buyer unless the Purchase Price
exceeds the Credit Bid Amount.  If the Purchase Price exceeds the Credit Bid
Amount by less than half of the Transaction Expenses, the Sellers shall pay the
Transaction Expenses for the full amount of such excess and Buyer shall pay the
rest of the Transaction Expenses.  If the Purchase Price exceeds the Credit Bid
Amount by more than half of the Transaction Expenses, the Sellers and the Buyer
shall each pay half of the Transaction Expenses.  

9.2

Proration of Real and Personal Property Taxes

.  All real and personal property taxes and assessments on the Acquired Assets
for any taxable period commencing on or prior to the Closing Date (the
“Adjustment Date”) and ending on or after the Adjustment Date (a “Straddle
Period”) shall be prorated between Buyer and Sellers as of the close of business
on the Adjustment Date based on the best information then available, with
(a) Sellers being liable for such Taxes attributable to any portion of a
Straddle Period ending on the day prior to the Adjustment Date and (b) Buyer
being liable for such Taxes attributable to any portion of a Straddle Period on
or after the Adjustment Date.  Information available after the Adjustment Date
that alters the amount of Taxes due with respect to the Straddle Period will be
taken into account and any change in the amount of such Taxes shall be prorated
between Buyer and Sellers as set forth in the next sentence.  All such
prorations shall be allocated so that items relating to the portion of a
Straddle Period ending on the day prior to the Adjustment Date shall be
allocated to Sellers based upon the number of days in the Straddle Period prior
to the Adjustment Date and items related to the portion of a Straddle Period on
and after the Adjustment Date shall be allocated to Buyer based upon the number
of days in the Straddle Period from and after the Adjustment Date; provided,
however, that the Parties shall allocate any real property Tax in accordance
with section 164(d) of the Code.  The amount of all such prorations that must be
paid in order to convey the Acquired Assets to Buyer free and clear of all Liens
other than Permitted Liens shall be calculated and paid on the Closing Date; all
other prorations shall be calculated and paid as soon as practicable thereafter.

9.3

Cooperation on Tax Matters

.  Sellers and Buyer shall (and shall cause their respective Affiliates to)
cooperate fully with each other and make available or cause to be made available
to each other for consultation, inspection and copying (at such other Party’s
expense) in a timely fashion such personnel, Tax data, relevant Tax Returns or
portions thereof and filings, files, books, records, documents, financial,
technical and operating data, computer records and other information as may be
reasonably requested, including (a) for the preparation by such other Party of
any Tax Returns or (b) in connection with any Tax audit or proceeding including
one Party (or an Affiliate thereof) to the extent such Tax audit or proceeding
relates to or arises from the transactions contemplated by this Agreement.

9.4

Retention of Tax Records

.  After the Closing Date and for a period of six (6) years from the Closing
Date, Buyer shall retain possession of all accounting, business, financial, and
Tax records and information that (a) relate to the Acquired Assets and are in
existence on the Closing Date and (b) come into existence after the Closing Date
but relate to the Acquired Assets before the Closing Date, and Buyer shall give
Sellers notice and a reasonable opportunity to retain any such records in the
event that Buyer determines to destroy or dispose of them during such period.
 After the Closing Date and for a period of six (6) years from the Closing Date
(or, if earlier, the date the Bankruptcy Court enters an order closing the
Bankruptcy





27




752972.06-WILSR01A - MSW




--------------------------------------------------------------------------------










Cases), Sellers shall retain possession of all accounting, business, financial,
and Tax records and information that relate to the Excluded Liabilities.  In
addition, from and after the Closing Date, Buyer shall provide to Sellers and
its Affiliates (after reasonable notice and during normal business hours and
without charge to Sellers) access to the books, records, documents, and other
information relating to the Acquired Assets as Sellers may reasonably deem
necessary to properly prepare for, file, prove, answer, prosecute, and defend
any Tax Return, claim, filing, Tax audit, Tax protest, suit, proceeding, or
answer.  Such access shall include access to any computerized information
systems that contain data regarding the Acquired Assets.  The provisions
contained in this Section ?9.4 are intended to, and shall, supplement and not
limit the generality of the provisions contained in Section ?7.3 above.

9.5

Purchase Price Allocation

.  Buyer and Sellers shall allocate the Purchase Price as reasonably determined
by Buyer and set forth in Schedule ?9.5 hereto prior to the Closing.  Each Party
agrees that it will not, in its Tax Returns or elsewhere, take a position
inconsistent with the allocations provided for in Schedule ?9.5.

ARTICLE 10

CONDITIONS PRECEDENT TO PERFORMANCE BY PARTIES

10.1

Conditions Precedent to Performance by Sellers

.  The obligations of Sellers to consummate the transactions contemplated by
this Agreement are subject to the satisfaction, on or before the Closing Date,
of the following conditions, any one or more of which (other than Section
10.1(e)) may be waived by Sellers in their sole discretion:

(a)

Representations and Warranties of Buyer.  The representations and warranties of
Buyer made in this Agreement that are qualified by materiality or Material
Adverse Effect shall be true and correct as of the date hereof and on and as of
the Closing Date, as though made on and as of the Closing Date, and the
representations and warranties of Buyer that are not so qualified shall be true
and correct in all material respects as of the date hereof and on and as of the
Closing Date, as though made on and as of the Closing Date, except for
representations and warranties that speak as of a specific date or time (which
need only be true and correct as of such date or time).



(b)

Performance of the Obligations of Buyer.  Buyer shall have in all material
respects performed or tendered performance of or complied with each and every
covenant, obligation and condition on Buyer’s part to be performed which, by its
terms, is required by this Agreement or any Ancillary Agreement to be performed
or complied with at or before the Closing.



(c)

Buyer’s Deliveries.  Buyer shall have delivered, and Sellers shall have
received, all of the items set forth in Section ?3.3.



(d)

No Violation of Orders.  No preliminary or permanent injunction or other Order
that declares this Agreement or any Ancillary Agreements invalid or
unenforceable in any respect or that prevents the consummation of the
transactions contemplated hereby or thereby shall be in effect.





28




752972.06-WILSR01A - MSW




--------------------------------------------------------------------------------












(e)

Entry of Sale Order.  The Sale Order shall have been entered by the Bankruptcy
Court and shall be a Final Order.

If the Closing occurs, all conditions set forth in this Section ?10.1 that have
not been fully satisfied as of the Closing shall be deemed to have been fully
waived by Sellers.

10.2

Conditions Precedent to the Performance by Buyer

.  The obligations of Buyer to consummate the transactions contemplated by this
Agreement are subject to the satisfaction, on or before the Closing Date, of the
following conditions, any one or more of which may be waived by Buyer in its
sole discretion:



(a)

Representations and Warranties of Sellers.  The representations and warranties
of Sellers made in this Agreement that are qualified by materiality or Material
Adverse Effect, shall be true and correct as of the date hereof and on and as of
the Closing Date, as though made on and as of the Closing Date, and the
representations and warranties of Sellers that are not so qualified shall be
true and correct in all material respects as of the date hereof and on and as of
the Closing Date, as though made on and as of the Closing Date, except for
representations and warranties that speak as of a specific date or time (which
need only be true and correct as of such date or time).



(b)

Performance of the Obligations of Sellers.  Sellers shall have in all material
respects performed or tendered performance of or complied with, each and every
covenant, obligation and condition on Sellers’ part to be performed which, by
its terms, is required by this Agreement or any Ancillary Agreement to be
performed or complied with at or before the Closing.



(c)

Sellers’ Deliveries.  Sellers shall have delivered, and Buyer shall have
received, all of the items set forth in Section ?3.2.



(d)

Consents.  Any Consents set forth on Schedule 4.4 shall have been obtained.



(e)

No Violation of Orders.  No preliminary or permanent injunction or other Order
that declares this Agreement or any Ancillary Agreements invalid or
unenforceable in any respect or that prevents the consummation of the
transactions contemplated hereby or thereby shall be in effect.



(f)

Entry of Bid Procedures Order.  The Bid Procedures Order shall have been entered
by the Bankruptcy Court and shall be a Final Order.



(g)

Entry of Sale Order.  The Sale Order shall have been entered by the Bankruptcy
Court no later than sixty (60) days after the Petition Date and shall be a Final
Order.

If the Closing occurs, all conditions set forth in this Section ?10.2 that have
not been fully satisfied as of the Closing shall be deemed to have been fully
waived by Buyer.





29




752972.06-WILSR01A - MSW




--------------------------------------------------------------------------------










ARTICLE 11

TERMINATION AND EFFECT OF TERMINATION

11.1

Right of Termination

.  Notwithstanding anything to the contrary contained herein, this Agreement may
be terminated only as provided in this ?ARTICLE 11.  In the case of any such
termination that is not automatic pursuant to Section ?11.2(b) below, the
terminating Party shall give proper written notice to the other Party specifying
the provision pursuant to which the Agreement is being terminated.

11.2

Termination Rights

.  This Agreement may be terminated at any time before Closing:



(a)

by mutual written consent of Sellers and Buyer;



(b)

automatically and without any action or notice by either Sellers to Buyer, or
Buyer to Sellers, immediately upon the occurrence of any of the following
events:



(i)

the issuance of a final and non-appealable Order by a Government authority to
restrain, enjoin, or otherwise prohibit the transfer of the Acquired Assets
contemplated hereby;



(ii)

either Seller’s Bankruptcy Case being converted into a case under Chapter 7 of
the Bankruptcy Code or dismissed; or  



(iii)

Buyer is not declared the winning bidder upon completion of the Auction;
provided that in such event, this Agreement shall terminate five (5) days
following entry of a sale order with respect to a transaction with a third
party; provided, further, this subsection shall have no force or effect if the
Buyer is declared the Back-Up Bidder pursuant to the Bid Procedures Order.    



(c)

by either Buyer or Sellers;



(i)

in the event that an Alternative Transaction has been consummated following
approval by the Bankruptcy Court;



(ii)

at any time after fifteen (15) days following the entry of the Sale Order by the
Bankruptcy Court (as may be extended by written agreement of the Parties, the
“Termination Date”), if the Closing shall not have occurred and such failure to
close is not caused by or the result of Buyer’s material breach of this
Agreement; or



(d)

by the Buyer:



(i)

if the Buyer is not in material breach of this Agreement and there has been a
material breach by Sellers of any representation, warranty, or covenant
contained in this Agreement that (A) has not been waived by the Buyer, and (B)
Sellers have failed to cure such violation or breach within ten (10) calendar
days following receipt of notification thereof by the Buyer;  





30




752972.06-WILSR01A - MSW




--------------------------------------------------------------------------------












(ii)

if the Bankruptcy Cases are not filed by Sellers on or before March 17, 2015;



(iii)

if the Bid Procedures, the Bid Procedures Order, the Break Up Fee and the
Expense Reimbursement are not approved by the Bankruptcy Court on or before the
thirtieth (30th) day immediately following the Petition Date;  



(iv)

if the Sale Order with respect to the transactions contemplated in this
Agreement has not been entered on or before the later of (A) the sixtieth (60th)
day immediately following the Petition Date and (B) in the event the Buyer is
declared the Back-Up Bidder pursuant to the Bid Procedures Order, the eightieth
(80th) day immediately following the Petition Date;  



(v)

if the Sale Order has not become a Final Order on or before fourteen (14) days
after the entry thereof; and



(vi)

if the Sale Order with respect to the transactions contemplated in this
Agreement has been entered and (a) the Buyer has provided the Sellers with
written notice that it is prepared to consummate the transactions and (b) the
Closing Date does not occur within two (2) Business Days of the Buyer providing
the Sellers with such notice.



(e)

by the Sellers:



(i)

if Sellers are not in material breach of this Agreement and there has been a
material violation or breach by Buyer of any representation, warranty, or
covenant contained in this Agreement that (A) has rendered the satisfaction of
any condition to the obligations of Sellers set forth in Section ?10.1
impossible, (B) has not been waived by Sellers, and (C) Buyer has failed to cure
such violation or breach within ten (10) calendar days following receipt of
notification thereof by Sellers; or



(ii)

at any time after the Termination Date, if the Closing shall not have occurred
and such failure to close is not caused by or the result of Sellers’ material
breach of this Agreement.

11.3

Effect of Termination

.  If this Agreement is validly terminated pursuant to Section ?11.2, this
Agreement shall become null and void and have no effect (other than this
?ARTICLE 11 and ?ARTICLE 12, which shall survive termination) and none of
Sellers, Buyer, or any of their respective Related Persons shall have any
liability or obligation arising under or in connection with this Agreement
except for any willful or intentional breach occurring prior to the termination;
provided, however, that the payment of the Break Up Fee and Expense
Reimbursement to the extent required pursuant to Section ?8.3 of this Agreement,
this ?ARTICLE 11, and ?ARTICLE 12 of this Agreement shall survive any such
termination and shall be enforceable hereunder.  For the avoidance of doubt, if
this Agreement is terminated pursuant to Section ?11.2?(c), Buyer shall be
entitled to and Sellers shall immediately pay or cause to be paid to Buyer the
Break Up Fee and Expense Reimbursement.





31




752972.06-WILSR01A - MSW




--------------------------------------------------------------------------------










11.4

Specific Performance

.  Each of Sellers and Buyer acknowledge and agree that the other Party would be
damaged irreparably in the event any of the provisions of this Agreement is not
performed in accordance with its specific terms or is otherwise breached.
 Accordingly, in addition to any other remedy to which they may be entitled
pursuant hereto, Buyer and Sellers each agree that the non-breaching Party shall
be entitled to specific performance, and injunctive and other equitable relief,
to prevent or restrain a breach of the terms of this Agreement by the other
Party.

ARTICLE 12

MISCELLANEOUS

12.1

Intentionally Omitted

.  

12.2

Transition of Permits

.  To the extent that Buyer has not obtained all of the Permits that are
necessary for Buyer to take title to all of the Acquired Assets at Closing and
thereafter to operate all aspects of the Business at Closing, Sellers shall, to
the extent permitted by applicable Laws, use commercially reasonable efforts to
maintain after the Closing such Permits that Buyer reasonably requests, at
Buyer’s sole expense, until the later of (i) the date upon which Buyer has
obtained such Permits or (ii) four (4) months after Closing.  Buyer shall
indemnify Sellers for and hold Sellers harmless against any claim, expense, or
liability incurred without bad faith or willful misconduct on the part of
Sellers in connection with Buyer’s use of Sellers’ Permits.

12.3

Successors and Assigns

.  Except as otherwise provided in this Agreement, no Party hereto shall assign
this Agreement or any rights or obligations hereunder without the prior written
consent of the other parties hereto, and any such attempted assignment without
such prior written consent shall be void and of no force and effect.  This
Agreement shall inure to the benefit of and shall be binding upon the successors
and permitted assigns of the parties hereto.  Notwithstanding anything to the
contrary in this Agreement, without obtaining the consent of any Party hereto,
Buyer may assign all or part of its rights under this Agreement to, and all or
part of its obligations under this Agreement may be assumed by, any of its
Affiliates or to its lenders as collateral security, or to a third party,
provided that if such assignment and/or assumption takes place, Buyer shall
continue to be liable jointly and severally with such assignee for all of its
obligations hereunder.  Any assignment and/or assumption pursuant to the
foregoing sentence shall not by itself cause Sellers to become obligated to pay
or cause to be paid the Break Up Fee and/or Expense Reimbursement.      

12.4

Governing Law; Jurisdiction

.  This Agreement shall be construed, performed and enforced in accordance with,
and governed by, the Laws of the State of Delaware in accordance with the laws
applicable to contracts executed in such state (without giving effect to the
principles of conflicts of Laws thereof), provided that the validity and
enforceability of all conveyance documents or instruments executed and delivered
pursuant to this Agreement insofar as they affect title to real property shall
be governed by and construed in accordance with the Laws of the jurisdiction in
which such property is located.  Without limiting any Party’s right to appeal
any Order of the Bankruptcy Court, the Parties agree that the Bankruptcy Court
shall retain sole jurisdiction over any legal action or proceeding with respect
to this Agreement and Sellers.  Each of the Parties irrevocably waives any
objection, including any objection to the





32




752972.06-WILSR01A - MSW




--------------------------------------------------------------------------------










laying of venue or based on the grounds of forum non conveniens, that it may now
or hereafter have to the bringing of any action or proceeding in such
jurisdiction in respect of this Agreement or the transactions contemplated
hereby; provided, however, that if the Bankruptcy Cases have been fully and
finally dismissed and/or the Bankruptcy Court declines jurisdiction, the Parties
agree to and hereby unconditionally and irrevocably submit to the exclusive
jurisdiction of the United States District Court sitting in Wilmington, DE.  In
addition, the Parties irrevocably consent to service of process by delivering a
copy of the process to such Person to the address provided pursuant to Section
12.12 of this Agreement by federal express or other overnight courier for
overnight delivery or by certified mail, postage prepaid.  

12.5

Waiver of Jury Trial

.  THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT THAT THEY MAY HAVE TO TRIAL BY
JURY OF ANY CLAIM OR CAUSE OF ACTION, OR IN ANY PROCEEDING, DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT, OR ANY OTHER THEORY).
 EACH PARTY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT, OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION ?12.5.

12.6

Warranties Exclusive

.  The representations and warranties contained herein and in the Ancillary
Agreements (which may be relied upon by Buyer) are the only representations or
warranties given by Sellers, and all other express or implied warranties are
disclaimed.  Without limiting the foregoing, Buyer acknowledges that the
Acquired Assets are conveyed “AS IS,” “WHERE IS” and “WITH ALL FAULTS” and that
except as contained herein and in the Ancillary Agreements all warranties of
merchantability, usage, or suitability or fitness for a particular purpose are
disclaimed.

12.7

No Survival of Representations and Warranties; Post-Closing

.  Buyer and Sellers acknowledge and agree that Sellers’ representations and
warranties set forth in this Agreement shall expire on the Closing Date or upon
the earlier termination of this Agreement pursuant to its terms, and be of no
further force and effect after such date.  The parties hereto agree that the
covenants contained in this Agreement to be performed at or after the Closing
shall survive the Closing hereunder for such period expressly set forth in this
Agreement, or if not expressly set forth for a period no greater than eighteen
(18) months after the Closing Date, and each Party hereto shall be liable to the
other after the Closing for any breach thereof.

12.8

Mutual Drafting

.  This Agreement is the result of the joint efforts of Buyer and Sellers, and
each provision hereof has been subject to the mutual consultation, negotiation,
and agreement of the Parties and there is to be no construction against either
Party based on any presumption of that Party’s involvement in the drafting
thereof.





33




752972.06-WILSR01A - MSW




--------------------------------------------------------------------------------










12.9

Expenses

.  Except as otherwise provided herein or in any Order of the Bankruptcy Court
with respect to Buyer, each of the Parties shall pay its own expenses in
connection with this Agreement and the transactions contemplated hereby,
including any legal and accounting fees, whether or not the transactions
contemplated hereby are consummated, except as provided in Section ?8.3.  Buyer
shall pay the cost of all filing fees with respect to any Government Consents
payable upon or in connection with, and all surveys, title insurance policies
and title reports obtained in connection with, this Agreement and the
transactions contemplated hereby (the “Filing Expenses”) unless the Purchase
Price exceeds the Credit Bid Amount.  If the Purchase Price exceeds the Credit
Bid Amount by less than half of the Transaction Expenses, the Sellers shall pay
the Transaction Expenses for the full amount of such excess and Buyer shall pay
the rest of the Transaction Expenses.  If the Purchase Price exceeds the Credit
Bid Amount by more than half of the Transaction Expenses, the Sellers and the
Buyer shall each pay half of the Transaction Expenses.

12.10

Broker’s and Finder’s Fees

.  Except as disclosed herein in Article IV or Article V, as applicable, each of
the Parties represents and warrants that it has not dealt with any broker or
finder in connection with any of the transactions contemplated by this Agreement
in a manner so as to give rise to any claims against the other Party for any
brokerage commission, finder’s fees, or other similar payout and each Party
shall pay its own fees if any claim is made by a broker or finder.

12.11

Severability

.  If any term or provision of this Agreement is found by any governmental
entity to be illegal, invalid or unenforceable, then the parties hereby waive
such term or provision to the extent that it is found to be illegal, invalid or
unenforceable and to the extent that to do so would not deprive one of the
parties of the substantial benefit of its bargain.  Such term or provision will,
to the extent allowable by law and the preceding sentence, not be voided or
canceled but will instead be modified by such governmental entity so that it
becomes enforceable and, as modified, will be enforced as any other term or
provision hereof.  All other terms and provisions hereof will remain in full
force and effect and are to be construed in accordance with the modified term or
provision as if such illegal, invalid or unenforceable term or provision had not
been contained in this Agreement.

12.12

Notices

.  All notices, requests, demands and other communications under this Agreement
shall be in writing and shall be deemed to have been duly given:  (a) on the day
of service if served personally on the Party to whom notice is to be given;
(b) on the day of transmission if sent via facsimile transmission to the
facsimile number given below, and confirmation of receipt is obtained during
regular business hours on a Business Day and, if not, then on the following
Business Day; (c) on the day of transmission if sent via e-mail transmission to
the e-mail address given below during regular business hours on a Business Day
and, if not, then on the following Business Day; (d) on the Business Day after
delivery to Federal Express or similar overnight courier for overnight delivery;
or (e) on the fifth day after mailing, if properly addressed and mailed to the
Party to whom notice is to be given by first class, registered, or certified
mail, with postage prepaid, to the Party as follows:





34




752972.06-WILSR01A - MSW




--------------------------------------------------------------------------------










If to Sellers:

Lima Energy Company and USA Synthetic Fuel Corporation

c/o

Steven C.  Vick

11804 Southcrest Lane

Pineville, NC  28134

E-mail:  scvick@usasf.com

With a copy to:

Morris, Nichols, Arsht & Tunnell LLP
1201 North Market Street, 16th Floor
Wilmington, DE 19801

Attention:  Robert J. Dehney
Facsimile:  (302) 425-4673
E-mail:  rdehney@mnat.com

If to Buyer:

Third Eye Capital Corporation
Brookfield Place, TD Canada Trust Tower
161 Bay Street, Suite 3930

Toronto, ON M5J 2S1
Attention:  Arif N. Bhalwani
Facsimile:  (416) 981-3393
E-mail: arif@thirdeyecapital.com

With a copy to:



Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, New York 10036
Attention:

Jay. M Goffman
Facsimile:  (917) 777-2120
E-mail:  Jay.Goffman@skadden.com

and



Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, New York 10036
Attention:

Shana A. Elberg
Facsimile:  (917) 777-3882
E-mail:  Shana.Elberg@skadden.com

Any Party may change its address for the purpose of this Section ?12.12 by
giving the other Party written notice of its new address in the manner set forth
above.





35




752972.06-WILSR01A - MSW




--------------------------------------------------------------------------------










12.13

Amendments; Waivers

.  This Agreement may be amended or modified, and any of the terms, covenants,
representations, warranties, or conditions hereof may be waived, only by a
written instrument executed by the Parties, or in the case of a waiver, by the
Party waiving compliance.  Any waiver by any Party of any condition, or of the
breach of any provision, term, covenant, representation, or warranty contained
in this Agreement, in any one or more instances, shall not be deemed to be nor
construed as a furthering or continuing waiver of any such condition, or of the
breach of any other provision, term, covenant, representation, or warranty of
this Agreement.

12.14

Public Announcements

.  Prior to Closing, no Party shall make any press release or public
announcement concerning the transactions contemplated by this Agreement without
the prior written approval of the other Parties, unless a press release or
public announcement is required by Law or Order of the Bankruptcy Court, or is
reasonably necessary for approval of the transactions contemplated by this
Agreement by the Bankruptcy Court.  If any such announcement or other disclosure
is required by Law or Order of the Bankruptcy Court, the disclosing Party shall
give the nondisclosing Party or Parties prior notice and approval of, the
proposed disclosure.

12.15

Entire Agreement

.



(a)

This Agreement and the Ancillary Agreements contain the entire understanding
among the Parties with respect to the transactions contemplated hereby and
supersede and replace all prior and contemporaneous agreements and
understandings, oral or written, with regard to such transactions.  All
documents and instruments delivered pursuant to any provision hereof are
expressly made a part of this Agreement as fully as though completely set forth
herein.



(b)

All exhibits, Disclosure Schedules, and schedules referenced herein are
incorporated herein and expressly made a part of this Agreement as though
completely set forth herein.  All references to this Agreement herein or in any
of the exhibits, Disclosure Schedules, or schedules shall be deemed to refer to
this entire Agreement, including all exhibits, Disclosure Schedules, and
schedules.  Any item or matter required to be disclosed on a particular section
of the Disclosure Schedules pursuant to this Agreement shall be deemed to have
been disclosed with respect to all other schedules and sections and any
representations, warranties, covenants, or agreements where the applicability of
such item or matter to such other schedules, sections, representations,
warranties, covenants, and/or agreements is reasonably apparent, regardless of
whether a cross-reference to the applicable schedule and/or section is actually
made. The information contained in the Disclosure Schedules is disclosed solely
for the purposes of this Agreement, and no information contained therein shall
be deemed to be an admission by any Party to any third party of any liability or
obligation whatsoever, including of any violation of law or breach of any
agreement.  Capitalized terms used in the Disclosure Schedules and not otherwise
defined therein shall have the meanings given to such terms in this Agreement.

12.16

Parties in Interest

.  Nothing in this Agreement is intended to confer any rights or remedies under
or by reason of this Agreement on any Persons other than Sellers and Buyer and
their respective successors and permitted assigns.  Nothing in this Agreement is
intended to relieve or discharge the obligations or liability of any third
Persons to Sellers or Buyer.  No





36




752972.06-WILSR01A - MSW




--------------------------------------------------------------------------------










provision of this Agreement shall give any third Persons any right of
subrogation or action over or against Sellers or Buyer.

12.17

Headings

.  The article and section headings in this Agreement are for reference purposes
only and shall not affect the meaning or interpretation of this Agreement.

12.18

Construction

.  Unless the context of this Agreement otherwise requires, (a) words of any
gender include the other gender, (b) words using the singular or plural number
also include the plural or singular number, respectively, (c) the terms
“hereof,” “herein,” “hereby,” and derivative or similar words refer to this
entire Agreement as a whole and not to any other particular article, section or
other subdivision, (d) the words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation,” (e) ”shall,” “will,”
or “agrees” are mandatory, and “may” is permissive, and (f) ”or” is not
exclusive.

12.19

Currency

.  Except where otherwise expressly provided, all amounts in this Agreement are
stated and shall be paid in United States currency.

12.20

Time of Essence

.  Time is of the essence of this Agreement.  When calculating the period of
time before which, within which or following which, any act is to be done or
step taken pursuant to this Agreement, the date that is the reference date in
calculating such period shall be excluded.  If the last day of such period is a
non-Business Day, the period in question shall end on the next succeeding
Business Day.

12.21

Counterparts

.  This Agreement may be executed in counterparts, each of which shall be deemed
an original, but all of which shall constitute the same agreement.  This
Agreement and any signed agreement entered into in connection herewith or
contemplated hereby, and any amendments hereto or thereto, to the extent signed
and delivered by facsimile (or equivalent electronic transmission), shall be
treated in all manner and respects as an original contract and shall be
considered to have the same binding legal effects as if it were the original
signed version thereof delivered in person.

12.22

Further Assurances

.  Subject to the terms and conditions herein provided, each of the parties
agrees to use its commercially reasonable efforts to take, or cause to be taken,
all action and to do, or cause to be done, all things necessary, proper or
advisable under applicable laws to consummate and make effective, as soon as
reasonably practicable, the transactions contemplated by this Agreement,
including using its commercially reasonable efforts to obtain all necessary
waivers, consents and approvals and effecting all necessary registrations and
filings.  Each of the parties will use its commercially reasonable efforts to
cause all of the obligations imposed upon it in this Agreement to be duly
complied with and to cause all conditions precedent to such obligations to be
satisfied.  In case at any time after the Closing Date any further action is
reasonably necessary, proper or advisable to carry out the purposes of this
Agreement, as soon as reasonably practicable, each Party shall use its or cause
its proper officers, managers and/or directors to take all such necessary
action.

12.23

No Consequential or Punitive Damages

.  NO PARTY (OR ITS AFFILIATES OR RELATED PERSONS) SHALL, UNDER ANY
CIRCUMSTANCE, BE LIABLE TO THE OTHER PARTY (OR ITS AFFILIATES OR RELATED
PERSONS) FOR ANY





37




752972.06-WILSR01A - MSW




--------------------------------------------------------------------------------










CONSEQUENTIAL, EXEMPLARY, SPECIAL, INCIDENTAL OR PUNITIVE DAMAGES CLAIMED BY
SUCH OTHER PARTY UNDER THE TERMS OF OR DUE TO ANY BREACH OF THIS AGREEMENT,
INCLUDING LOSS OF REVENUE OR INCOME, DAMAGES BASED ON ANY MULTIPLIER OF PROFITS
OR OTHER VALUATION METRIC, COST OF CAPITAL, DIMINUTION OF VALUE OR LOSS OF
BUSINESS REPUTATION OR OPPORTUNITY.

12.24

Non-Recourse

.  The Parties acknowledge and agree that no past, present or future Affiliate
or Related Person of the Parties to this Agreement, in such capacity, shall have
any liability for any obligations or liabilities of Buyer or Sellers, as
applicable, under this Agreement or for any claim based on, in respect of, or by
reason of, the transactions contemplated hereby except with respect to fraud or
willful misconduct.  

12.25

General Release

.  



(a)

Effective upon the Closing Date, each Seller, on behalf of itself, and any
Person claiming by, through, under, derivatively for, as agent for or on behalf
of such Seller and (collectively, the “Sellers Group”), acknowledges that it has
no claim, counterclaim, setoff, recoupment, action or cause of action of any
kind or nature whatsoever against (1) any of the Buyer and its directors,
officers, control persons (as defined in Section 15 of the Securities Act of
1933, as amended, or Section 20 of the Securities Exchange Act of 1934, as
amended), members, employees, agents, attorneys, financial advisors, legal
representatives, shareholders, partners, successors and assigns solely in their
capacity as such, and (2) any of their respective directors, officers, control
persons, members or employees in their capacity as a member on, or arising from
their involvement with the activities of, the board of directors of any entity
included in the Sellers Group (including pursuant to board observer rights),
(the Buyer and all Persons referenced in clauses (1) and (2) are collectively
referred to as the “Buyer Group”), that directly or indirectly arise out of, are
based upon, or in any manner connected with any Prior Event (collectively,
“Released Claims”); and, should any Released Claims nonetheless exist, each
Seller on behalf of itself and all the other members of the Sellers Group hereby
(i) releases and discharges each member of the Buyer Group from any liability
whatsoever on such Released Claims that directly or indirectly arise out of, are
based upon, or in any manner connected with a Prior Event, and (ii) releases,
remises, waives and discharges all such Released Claims against any member of
the Buyer Group. As used herein, the term “Prior Event” means any transaction,
event, circumstances, action, failure to act or occurrence of any sort or type,
including without limitation any approval or acceptance given or denied, whether
known or unknown, which occurred, existed, was taken, permitted or begun prior
to the consummation of the transactions contemplated hereunder. For the
avoidance of doubt, “Prior Event” shall include but not be limited to any
transaction, event, circumstances, action, failure to act or occurrence of any
sort or type which occurred, existed, was taken, permitted or begun in
accordance with, pursuant to or by virtue of: (i) any terms of this Agreement,
(ii) the transactions referred to herein, or (iii) any oral or written agreement
relating to the foregoing (i) and (ii) of this sentence.  Notwithstanding
anything set forth herein to the contrary, the releases set forth herein do not
extend to (a) any obligations that are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
willful misconduct or gross negligence of such person, (b) any obligations of
the lenders or agent under the DIP Facility or (c) any obligations of the
Parties under this Agreement.





38




752972.06-WILSR01A - MSW




--------------------------------------------------------------------------------












(b)

Without limiting in any way the scope of the release contained in subparagraph
(a) immediately above and effective upon the Closing Date, each Seller, to the
fullest extent allowed under applicable law, hereby waives and relinquishes for
itself and the other members of the Sellers Group, all statutory and common law
protections purporting to limit the scope or effect of a general release,
whether due to lack of knowledge of any claim or otherwise, including, waiving
and relinquishing the terms of any law which provides that a release may not
apply to material unknown claims.  Each Seller hereby affirms its intent to
waive and relinquish such unknown Claims and to waive and relinquish any
statutory or common law protection available in any applicable jurisdiction with
respect thereto.  

ARTICLE 13

DEFINITIONS; SCHEDULES; EXHIBITS

13.1

Certain Terms Defined

.  As used in this Agreement, the following terms shall have the following
meanings:

“Acquired Assets” is defined in Section ?1.1.

“Acquired Intellectual Property” is defined in Section ?1.1(f).

“Action” means any demand, claim, action, suit or proceeding, arbitral action,
inquiry, criminal prosecution or investigation by or before any Government
authority.

“Adjustment Date” is defined in Section ?9.2.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with such first Person where “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management
policies of a Person, through the ownership of voting securities, by contract,
as trustee, executor or otherwise.

“Agreement” is defined in the Preamble.

“Agreement Date” is defined in the Preamble.

“Alternative Transaction” is defined in Section ?8.4.

“Ancillary Agreement” means, collectively, the agreements to be executed in
connection with the transactions contemplated by this Agreement, including the
Assignment and Assumption Agreement, the Assignments and Assumptions of Leases
and Related Agreements, and the Domain Name Assignment.

“Assigned Contracts” is defined in Section ?1.1(e).

“Assignment and Assumption Agreement” is defined in Section ?3.2(b).  





39




752972.06-WILSR01A - MSW




--------------------------------------------------------------------------------










“Assignments and Assumptions of Leases and Related Agreements” is defined in
Section ?3.2(g).

“Assumed Liabilities” is defined in Section ?1.3.

“Auction” means the auction conducted pursuant to the Bid Procedures Order.  

“Avoidance Actions” means any and all claims, rights of recovery and causes of
action of Sellers, arising under the Bankruptcy Code or similar state law
claims, including under Chapter 5 of the Bankruptcy Code or any proceedings
thereof.

“Bankruptcy Cases” is defined in the Recitals.

“Bankruptcy Code” is defined in the Recitals.

“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware or such other court having jurisdiction over the Bankruptcy Case
originally administered in the United States Bankruptcy Court for the District
of Delaware.

“Bid Procedures” means bid procedures and bid protections substantially in the
forms attached as Attachment 1 to the Bid Procedures Order, which shall be
satisfactory in form and substance to Buyer in its sole discretion.

“Bid Procedures Order” means an order, substantially in the form attached as
Exhibit E hereto, which shall be satisfactory in form and substance to Buyer in
its sole discretion.

“Bill of Sale” is defined in Section ?3.2(a).

“Break Up Fee” is defined in Section ?8.3.

“Business” is defined in the Recitals.

“Business Day” means any day other than Saturday, Sunday, or any day that is a
legal holiday or a day on which banking institutions in New York, New York are
authorized by Law or other Government action to close.

“Business Records” means all books, files and records (whether on paper,
electronic storage, tape or other media) to the extent they relate to the
Acquired Assets or the Business, including, but not limited to, property
records, marketing, advertising and promotional materials, personnel and payroll
records of employees, customer lists, historical customer files, reports, plans,
data, accounting and Tax records, financial reports, healthcare records, product
specifications, drawings, diagrams, training manuals, safety and environmental
reports and documents, maintenance schedules, inventory records, fixed asset
lists, business plans and marketing and all other studies, documents and records
regardless of location, but excluding the Corporate Records.

“Buyer” is defined in the Introduction to this Agreement.  





40




752972.06-WILSR01A - MSW




--------------------------------------------------------------------------------










“Buyer Group” is defined in Section 12.25.

“Cash” means cash and cash equivalents, including wire transfers, checks and
other readily marketable direct obligations of the United States of America and
certificates of deposit issued by banks.

“Claim” has the meaning set forth in section 101(5) of the Bankruptcy Code.

“Closing” is defined in Section ?3.1.

“Closing Date” is defined in Section ?3.1.

“Code” means the Internal Revenue Code of 1986, as amended.

“Consent” means any consent, approval, authorization, qualification, waiver, or
notification of a Government or third Person if required after giving effect to
applicable bankruptcy Law or the Sale Order.

“Contract” means any written contract, agreement, license, sublicense, lease,
sublease, mortgage, instruments, guaranties, commitment, undertaking, or other
similar arrangement.

“Corporate Records” is defined in Section ?1.2(g).

“Credit Bid Amount” is defined in Section ?2.1(a).

“Cure Amounts” means those amounts that must be paid and obligations that
otherwise must be satisfied, including pursuant to section 365(b) of the
Bankruptcy Code in connection with the assumption and/or assignment of any
Assigned Contract.

“Customer Contracts” is defined in Section ?1.1(e).

“Designation Deadline” is defined in Section ?1.7(d).

“DIP Facility” is defined in Section 2.2.

“DIP Loan” is defined in Section ?2.2.

“Disclosure Schedules” means the disclosure schedules accompanying this
Agreement.

“Disputed Cure Costs” is defined in Section ?1.7(c).

“Domain Name Assignment” is defined in Section ?3.2(f).

“Employee Benefit Plans” means:  (a) any employee benefit plans, as defined in
section 3(3) of ERISA and any “multi-employer plan” as defined in section 3(37)
of ERISA or each deferred compensation and each bonus or other incentive
compensation, stock purchase, stock option, and other equity related
compensation plan, program, agreement or arrangement; each medical, surgical,
hospitalization, life insurance, and other “welfare” plan, fund or program
(within the meaning of section 3(1) of ERISA and whether or not it is subject to
ERISA);





41




752972.06-WILSR01A - MSW




--------------------------------------------------------------------------------










(b) each profit-sharing, stock bonus, or other “pension” plan, fund or program
(within the meaning of section 3(2) of ERISA and whether or not it is subject to
ERISA); (c) each employment, termination, severance, consulting,
non-competition, change in control, or retention agreement or arrangement;
(d) and each other employee benefit plan, fund, program, agreement, or
arrangement, in each case, that is sponsored, maintained or contributed to, or
required to be contributed to, by either Seller or an ERISA Affiliate or to
which either Seller or an ERISA Affiliate is party, whether written or oral.

“Environmental Law” means any Law, Order or other requirement of Law for the
protection of human (including worker) health and safety or the environment
(including ambient air, indoor air, surface water, groundwater, land surfaces,
sediment or subsurface strata) or natural resources, or the protection of the
environment, or for the manufacture, use, transport, treatment, storage,
disposal, Release, or threatened Release of Hazardous Materials, petroleum
products, asbestos, urea formaldehyde insulation, polychlorinated biphenyls, or
any substance listed, classified or regulated as “hazardous” or “toxic” or any
similar term under such Environmental Law.

“Environmental Liabilities” means all Liabilities arising from any impairment or
damage to the environment (including ambient air, indoor air, surface water,
groundwater, land surfaces, sediment or subsurface strata) or natural resources,
failure to comply with Environmental Laws, or the Release of or exposure to
Hazardous Materials:  (a) in connection with the prior or ongoing ownership or
operation of the Business; or (b) on, in, under, to or from the Owned Real
Property or the Leased Real Property or any other real property currently or
formerly owned, operated, occupied or leased in connection with the ongoing or
prior ownership or operation of the Business, including Liabilities related to:
 (i) the handling, generation, treatment, transportation, storage, use,
arrangement for disposal or disposal, manufacture, distribution, formulation,
packaging or labeling of Hazardous Materials or waste; (ii) the Release of or
exposure to Hazardous Materials; (iii) any other pollution or contamination of
the surface, substrata, soil, air, ground water, surface water or marine
environments; (iv) any other obligations imposed under Environmental Laws with
respect to the Business or the Owned Real Property or the Leased Real Property;
and (v) all obligations with respect to personal injury, property damage,
wrongful death and other damages and losses arising under applicable Law as a
result of any of the matters identified in clauses (i) – (iv) of this
definition.

“Equipment” is defined in Section ?1.1(d).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any similar foreign Laws.

“ERISA Affiliate” means any entity that with either Seller is:  (a) member of a
controlled group of corporations within the meaning of section 414(b) of the
Code; (b) a member of a group of trades or businesses under common control
within the meaning of section 414(c) of the Code; (c) a member of an affiliated
service group within the meaning of section 414(m) of the Code; or (d) a member
of a group of organizations required to be aggregated under section 414(o) of
the Code.

“Excluded Assets” is defined in Section ?1.2.





42




752972.06-WILSR01A - MSW




--------------------------------------------------------------------------------










“Excluded Liabilities” is defined in Section ?1.4.

“Executory Contract List” is defined in Section ?1.7(a).

“Expense Reimbursement” is defined in Section ?8.3.

“FF&E” means all Equipment, machinery, fixtures, furniture and other tangible
property owned, leased or held for use by Sellers or used or useful in the
operation of the Business and Acquired Assets (including all such property that
is damaged), including all attachments, appliances, lighting fixtures, signs,
doors, partitions, plumbing, heating, air conditioning, wiring, telephones,
security systems, carpets, floor coverings, wall coverings, office equipment,
combinations, codes and keys, and any other furniture, fixtures, equipment, and
improvements.

“Filing Expenses” is defined in Section ?12.9.

“Final Order” means an Order as to which no stay is in effect.

“GAAP” means United States generally accepted accounting principles and
practices in effect from time to time applied consistently throughout the
periods involved.

“Government” means any agency, division, subdivision, audit group, procuring
office, or governmental or regulatory authority in any event or any adjudicatory
body thereof, of the United States or any state thereof or of any foreign
government.

“Hazardous Materials” means any substance, material or waste which is regulated
by any Government, including petroleum and its by-products, asbestos, and any
material or substance which is defined as a “hazardous waste,” “hazardous
substance,” “hazardous material,” “restricted hazardous waste,” “industrial
waste,” “solid waste,” “contaminant,” “pollutant,” “toxic waste” or “toxic
substance” or otherwise regulated under any provision of Environmental Law or
for which Liability can be imposed under any Environmental Law.

“Improvements” is defined in Section ?1.1(d).

“Intellectual Property Rights” means:  (a) all patents and applications
therefor, including continuations, divisionals, continuations-in-part or reissue
patent applications and patents issuing thereon including any foreign
counterparts thereof; (b) all trademarks, service marks, trade names, service
names, brand names, all trade dress rights, logos, Internet domain names, and
corporate names and general intangibles of a like nature, together with the
goodwill associated with any of the foregoing, and all applications,
registrations and renewals thereof; (c) copyrights and registrations and
applications therefor and works of authorship and mask work rights; and
(d) trade secrets, confidentiality agreements, discoveries, concepts, ideas,
research and development, know-how, formulae, inventions (whether patentable or
unpatentable and whether or not reduced to practice), invention disclosures,
apparatus, creations, improvements, works of authorship and other similar
materials, and all recordings, graphs, drawings, reports, analyses,
compositions, manufacturing and production processes and techniques, methods,
methodologies, plans, schematics, bills of materials, product roadmaps, models,
technical data, procedures, designs, drawings, specifications, databases and
other proprietary and confidential information, including customer lists,
supplier lists, pricing and cost information and business and marketing





43




752972.06-WILSR01A - MSW




--------------------------------------------------------------------------------










plans and proposals of either Seller, and other writings, and other tangible
embodiments of the foregoing, in any form whether or not specifically listed
herein and, in each case, all related technology, whether presently existing or
created or acquired anywhere in the world between the date of this Agreement and
the Closing Date.  

“IRS” means the Internal Revenue Service and any similar foreign Government
agency.  

“Knowledge” of Sellers with respect to a given matter means the actual knowledge
of Steven C. Vick after due inquiry.

“Law” means any federal, state, provincial, local or foreign law, statute, code,
ordinance, rule or regulation.

“Leased Real Estate Leases” is defined in Section ?1.1(c).

“Leased Real Property” is defined in Section ?1.1(c).

“Legal Proceeding” means any judicial, administrative or arbitral actions,
suits, proceeds (public or private), or claims of any proceedings by or before a
court or other Government authority.

“Liability” means any debt, liability, commitment, or obligation of any kind
(whether direct or indirect, known or unknown, fixed, absolute or contingent,
matured or unmatured, asserted or not asserted, accrued or unaccrued, liquidated
or unliquidated).

“Lien” means any liabilities, obligations, claims, charges, easements,
encumbrances, leases, mortgages, covenants, security interests, liens, options,
pledges, rights of others, or restrictions (whether on voting, sale, transfer,
disposition or otherwise), whether imposed by agreement, understanding, Law,
equity or otherwise.

“Material Adverse Effect” means any circumstances, state of facts, event, change
or effect that would reasonably be expected to have or that results in a
material adverse effect on (a) Sellers’ operations (financial or otherwise),
taken as a whole, or (b) Sellers’ ability to close the transactions contemplated
by this Agreement and the Ancillary Agreements (except as permitted under this
Agreement); provided, however, that any adverse effect resulting from any
circumstances, state of facts, event, change or effect caused by events, changes
or developments relating to any of the following shall not be a Material Adverse
Effect:  (a) changes in conditions in the U.S. or global economy generally or
the U.S. or global capital, credit, or financial markets generally, including
changes in commercial bank loan interest rates or currency exchange rates;
(b) changes in, or required by, applicable Law or general legal, Tax, regulatory
or political conditions; (c) changes required by GAAP; (d) acts of war (whether
or not declared), armed hostilities, sabotage or terrorism occurring after the
date of this Agreement or the continuation, escalation or worsening of any such
acts of war, armed hostilities, sabotage or terrorism threatened or underway as
of the date of this Agreement; (e) earthquakes, hurricanes, floods, or other
natural disasters; (f) changes generally affecting the alternative energy, oil
or natural gas industries; (g) any affirmative action knowingly taken by Buyer
or any of their respective Affiliates; (h) any action taken by either Seller or
any of their Affiliates at the express request of Buyer; (i) any effect
resulting from the public announcement of this Agreement, compliance with





44




752972.06-WILSR01A - MSW




--------------------------------------------------------------------------------










the terms of this Agreement or the consummation of the transactions contemplated
hereby; (j) any effect as a result of the filing of the Bankruptcy Cases;
provided, however, that effects set forth in clauses (a), (b), (c), (d) (e), and
(f) above may be taken into account in determining whether there has been or is
a Material Adverse Effect if such effects have a disproportionate impact on the
Sellers, taken as a whole, relative to the other participants in the Business.

“Note Obligations” all indebtedness of Parent and its Subsidiaries to (i) the
Prepetition Noteholders under the Note Purchase Agreement in the aggregate
principal amount of approximately $31,604,863 plus accrued interest and
expenses, and (ii) the Prepetition Investor under the Unit Purchase Agreement in
the aggregate principal amount of approximately $5,000,000 plus accrued interest
and expenses.

“Note Purchase Agreement” means that certain Note Purchase Agreement, dated as
of September 24, 2012, among Lima Energy Company, as borrower, USA Synthetic
Fuel Corporation, as guarantor, Third Eye Capital Corporation, an Ontario
corporation, as administrative agent, Sprott PC Trust, as noteholder, and Third
Eye Capital Credit Opportunities Fund – Insight Fund as noteholder (together
with Sprott PC Trust, the “Prepetition Noteholders”).

“Order” means any order, injunction, judgment, decree, ruling, endorsement,
writ, and assessment, or arbitration award of the Government.

“Ordinary Course of Business” means the conduct of the Business in substantially
the same manner as conducted on the Petition Date.

“Other Contracts” is defined in Section ?1.1(e).

“Owned Real Estate Leases” is defined in Section ?1.1(b).

“Owned Real Property” is defined in Section ?1.1(a).

“Parent” is defined in the Preamble.

“Party” and “Parties” are defined in the Preamble.

“Permits” means any permits, authorizations, approvals, consents, registrations,
certificates and licenses relating to the Business issued by any Government (and
pending applications for the foregoing).

“Permitted Liens” means:  (a) statutory Liens for current Taxes, assessments and
other Government charges that are not yet due and payable or that, although due
and payable, are being contested in good faith; (b) mechanics’, materialmen’s,
warehouseman’s and similar Liens that relate to Assumed Liabilities; (c) such
covenants, conditions, restrictions, easements, encroachments or encumbrances,
or any other state of facts, that do not materially interfere with the present
occupancy of the Owned Real Property or the Leased Real Property or the use of
such Owned Real Property or the Leased Real Property as it has been used by
Sellers in the Business prior to the Closing Date; (d) zoning, building codes
and other land use Laws regulating the use or occupancy of real property or the
activities conducted thereon which are





45




752972.06-WILSR01A - MSW




--------------------------------------------------------------------------------










imposed by any Government having jurisdiction over real property; (e) a lessor’s
interest in, and any mortgage, pledge, security interest, encumbrance, lien
(statutory or other) or conditional sale agreement on or affecting a lessor’s
interest in, property underlying any of the Real Estate Leases; or (f) any Liens
held by Buyer in respect of the DIP Loan or the Note Obligations.

“Person” means an individual, a partnership, a corporation, an association, a
limited or unlimited company, a joint stock company, a trust, a joint venture,
an unincorporated organization or other entity or Government authority.

“Petition Date” means the date the Sellers commence the Bankruptcy Cases.  

“Prior Event” is defined in Section 12.25(a).  

“Purchase Orders” is defined in Section ?1.1(e).  

“Purchase Price” is defined in Section ?2.1(a).  

“Real Estate Leases” is defined in Section ?1.1(c).

“Related Person” means, with respect to any Person, all past, present and future
Affiliates, directors, officers, members, managers, stockholders, employees,
controlling persons, agents, professionals, attorneys, accountants, investment
bankers or representatives of any such Person.

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, migration or leaching into or through
the indoor or outdoor environment, or into or out of any property.  

“Released Claims” is defined in Section 12.25.

“Royalty Agreement” means that certain Royalty Agreement, dated September 24,
2012, among LEC, Third Eye Capital Corporation, as administrative agent for the
Royalty Investors, and the Royalty Investors from time to time party thereto.

“Sale Order” means an order, substantially in the form attached as Exhibit F
hereto, which shall be satisfactory, in form and substance to Buyer in its sole
discretion.

“Sellers” is defined in the Preamble.  

“Sellers Group” is defined in Section 12.25.

“Straddle Period” is defined in Section ?9.2.

“Subsidiaries” is defined in the Recitals.  

“Supplier Contracts” is defined in Section ?1.1(e).

“Tax Return” means any report, return, information return, filing or other
information, including any schedules, exhibits or attachments thereto, and any
amendments to any of the





46




752972.06-WILSR01A - MSW




--------------------------------------------------------------------------------










foregoing required to be filed or maintained in connection with the calculation,
determination, assessment or collection of any Taxes (including estimated
Taxes).

“Taxes” means (a) all taxes, however denominated, and all like charges, levies,
duties, imposts or other assessments, including any interest, penalties or
additions to tax that may become payable in respect thereof, imposed by any
Government, which taxes shall include all income taxes, Transaction Taxes,
capital, payroll and employee withholding, unemployment insurance, social
security (or similar), sales and use, excise, franchise, gross receipts,
occupation, real and personal property, stamp, transfer, workmen’s compensation,
customs duties, registration, documentary, value added, alternative or add-on
minimum, estimated, environmental (including taxes under section 59A of the
Code) and other obligations of the same or a similar nature, whether arising
before, on or after the Closing Date, (b) any transferee, successor or other
liability in respect of Taxes of another (whether by contract or otherwise) and
any liability in respect of any Taxes as a result of any company being a member
of any “affiliated group” as defined in section 1504 of the Code, or any
analogous combined, consolidated or unitary group defined under state, federal,
provincial, local or foreign Tax Law and (c) any interest or penalties imposed
with respect to any amounts described in (a) or (b).

“Termination Date” is defined in Section ?11.2(c)(ii).

“Transaction Expenses” is defined in Section ?9.1.

“Transaction Taxes” is defined in Section ?9.1.

“Undisputed Cure Costs” is defined in Section ?1.7(a).

“Unit Purchase Agreement” means that certain Unit Purchase Agreement, dated as
of September 24, 2012, among LEC, as borrower, Parent, as guarantor, Third Eye
Capital Corporation, as administrative agent, and Strative Capital Ltd. (the
“Prepetition Investor”).

13.2

Schedules

.  The following is a list of the Schedules to this Agreement:



Schedule A

Subsidiaries



Schedule ?1.1(b)

Excluded Owned Real Estate Leases



Schedule ?1.1(c)

Coal Assets



Schedule ?1.1(e)

Assigned Contracts



Schedule ?1.2(b)

Excluded Contracts



Schedule ?4.11

Title to Assets



Schedule ?4.12(a)

Owned Real Property



Schedule ?4.12(b)

Real Estate Leases



Schedule ?4.13

No Brokers or Finders





47




752972.06-WILSR01A - MSW




--------------------------------------------------------------------------------












Schedule ?4.19

Assets Necessary to Business



Schedule ?6.3

Permits



Schedule ?9.5

Purchase Price Allocation




13.3

Exhibits

.  The following is a list of the Exhibits to this Agreement:



Exhibit A

Bill of Sale



Exhibit B

Assignment and Assumption Agreement



Exhibit C

Trademark and Domain Name Assignment



Exhibit D

Assignments and Assumptions of Leases and Related Agreements



Exhibit E

Bid Procedures Order



Exhibit F

Sale Order

* * * * *








48




752972.06-WILSR01A - MSW




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.





LIMA ENERGY COMPANY



By: /s/ Dr. Steven C. Vick




Name: Dr. Steven C. Vick


Title: Chief Executive Officer




USA SYNTHETIC FUEL CORPORATION



By: /s/ Dr. Steven C. Vick




Name: Dr. Steven C. Vick


Title: Chief Executive Officer




BUYER

THIRD EYE CAPITAL CORPORATION



By: /s/ Arif Bhalwani  




Name: Arif Bhalwani  


Title: Managing Director










8951079.5











49

752972.06-WILSR01A - MSW


